Case 2:19-cv-00707-DBB-DBP Document 73 Filed 03/16/21 PageID.2049 Page 1 of 54




                                  THE UNITED STATES DISTRICT COURT
                                          DISTRICT OF UTAH


                                                                 MEMORANDUM DECISION AND
                                                              ORDER DENYING [51] DEFENDANTS’
     In re Myriad Genetics, Inc. Securities                   MOTION TO DISMISS AND GRANTING
     Litigation                                                IN PART AND DENYING IN PART [59]
                                                                      MOTION TO STRIKE

                                                                     Case No. 2:19-cv-00707-DBB-DBP

                                                                        District Judge David Barlow



            Before the court is Defendants’ Motion to Dismiss.1 Defendants argue that Plaintiffs’

 Amended Class Action Complaint fails to state a claim upon which relief may be granted and

 must be dismissed under Rule 12(b)(6) of the Federal Rules of Civil Procedure. Also before the

 court is Plaintiffs’ related Motion to Strike and Request for Judicial Notice.2 Having reviewed the

 briefing, pleadings, exhibits, and relevant law, the court now rules as follows.

       I. BACKGROUND3

            As required at the motion to dismiss stage, the court treats all of Plaintiff’s well-pleaded

 factual allegations as true. The court does not make any findings about the truth or falsity of

 Plaintiffs’ claims.

            Lead Plaintiff Los Angeles Fire and Police Pensions (Los Angeles) administers the

 defined benefit retirement plan for employees of the City of Los Angeles.4 Los Angeles and other


 1
     Motion to Dismiss, ECF No. 51.
 2
     Motion to Strike and Request for Judicial Notice, ECF No. 59.
 3
  Plaintiffs’ Amended Complaint spans more than 140 pages and contains 338 individually numbered paragraphs.
 Primarily at issue in the instant motion to dismiss is whether the complaint sufficiently alleges misrepresentations
 and omissions actionable under federal securities laws. The court provides a truncated summary background here.
 4
     Amended Complaint, ECF No. 34 at ¶ 37.
Case 2:19-cv-00707-DBB-DBP Document 73 Filed 03/16/21 PageID.2050 Page 2 of 54




 Plaintiffs acquired Myriad Genetics (Myriad) stock.5 Principally based in Salt Lake City, Myriad

 is a molecular diagnostic company that develops and markets genetic lab tests screening for the

 presence of certain traits or diseases.6 The individual Defendants are: Mark C. Capone, Myriad’s

 former President and Chief Executive Officer; Bryan Riggsbee, Myriad’s Chief Financial Officer

 during the class period and interim President and CEO; and Bryan M. Dechairo, Myriad’s

 Executive Vice President of Clinical Development.7

             Myriad’s products include a pharmacogenomic test called “GeneSight” and genetic tests

 for hereditary cancer.8 Pharmacogenomic testing attempts to combine pharmacology, the branch

 of medicine concerned with effects and modes of drugs, with genomics, the branch of biology

 concerned with the structure and function of genes.9 Generally, the purpose is to understand how

 genes affect a person’s responses to drugs. Myriad claimed that GeneSight could inform drug-

 prescribing decisions and significantly improve patient outcomes by providing doctors with

 information about how patients would metabolize specific drugs based on their genetic makeup.

 Most significantly, GeneSight included panels to test: (1) psychotropic drugs used to treat major

 depressive disorder; (2) analgesic drugs used to treat pain; and (3) drugs used to treat Attention-

 Deficit/Hyperactivity Disorder (ADHD).10 Myriad claimed that GeneSight used a proprietary

 algorithm to make prescribing recommendations for specific drug therapies based on the




 5
     Id.
 6
     Id. at ¶ 43.
 7
     Id. at ¶¶ 39, 40, 41, 42.
 8
     Id. at ¶ 43.
 9
     Id. at ¶ 44.
 10
      Id.

                                                    2
Case 2:19-cv-00707-DBB-DBP Document 73 Filed 03/16/21 PageID.2051 Page 3 of 54




 patient’s genetic makeup and presented those recommendations in an easy-to-understand

 format.11

             Assurex, an Ohio company, originally developed GeneSight and initiated the GUIDED

 study, a clinical study designed to evaluate the GeneSight test.12 After Myriad’s acquisition of

 Assurex and GeneSight in 2016, revenue for the GeneSight product grew quickly, eventually

 overtaking the hereditary cancer test as Myriad’s largest volume product.13 The revenue of

 GeneSight was reported to be “a major driver of [Myriad stock’s] valuation.”14

             On a February 7, 2017 investor call, Capone told Myriad investors that GeneSight’s

 revenue was “rapidly approaching our current hereditary cancer revenue, showing the potential

 for this product to be transformative to our growth trajectory.”15 On an August 8, 2017 investor

 call, Capone said that GeneSight “would represent revenue of $500 million per year” equating to

 Myriad’s Company-wide revenue for all of 2017 “if fully reimbursed.”16 Later that year, Myriad

 reported that GeneSight had achieved “a new [revenue] record at $28.8 million” and had

 achieved explosive growth of “54% year-over-year on an adjusted basis and 12% sequentially.”17

 During the class period, Myriad repeatedly discussed the growth and extensive market potential

 for the GeneSight product.18




 11
      Id. at ¶ 45.
 12
      Id. at ¶¶ 47, 48.
 13
      Id. at ¶¶ 48, 49.
 14
      Id. at ¶ 51 (excerpting a statement from a May 9, 2018 report from BTIG (a capital market company) analysts).
 15
      Id. at ¶ 48.
 16
      Id. at ¶ 49.
 17
      Id.
 18
      See id. at ¶¶ 48–50. The alleged class period is August 9, 2017 to February 6, 2020. Id. at 1.

                                                              3
Case 2:19-cv-00707-DBB-DBP Document 73 Filed 03/16/21 PageID.2052 Page 4 of 54




             Until mid-2017, Former Employee 2 (FE 2), worked as a Medical Science Liaison first at

 Assurex Health and then at Myriad. FE 2 helped develop the Company’s communications about

 GeneSight but reported that the science did not support GeneSight’s use of the ADHD and

 analgesic panels.19 FE 2 also reported that he raised these data concerns with Defendant

 Dechairo before the class period.20

             In its August 2017 Form 10-K filed with the U.S. Securities and Exchange Commission,

 Myriad stated that GeneSight was “clinically proven” to “enhance medication selection” for

 “ADHD,” “chronic pain,” and “depression,” among other conditions.21

             From May 2018 to April 2019, Former Employee 1 (FE 1) worked as a Medical Science

 Liaison at Myriad.22 FE 1 stated that Myriad had “no data” supporting the efficacy of the ADHD

 and analgesic panels during the class period, and that Myriad’s claim that it could match patients

 to specific ADHD and analgesic drugs based on the genes was “unsubstantiated” and

 “conjecture.”23 FE 1 further reported that, despite repeated calls to validate the effectiveness of

 GeneSight ADHD and analgesic panels, Myriad Neuroscience President Mark Veratti declined to

 perform the additional testing and analysis.24 FE 1 reported that by late 2018, 30% to 40% of all

 GeneSight tests ordered were driven by demand for the ADHD panel.25




 19
      Id. at ¶ 62. “FE” represents an unnamed former employee.
 20
      Id. at ¶ 64.
 21
      Id. at ¶¶ 56, 57; ECF No. 52-3 at 7.
 22
      ECF No. 34 at ¶ 65.
 23
      Id.
 24
      Id.
 25
      Id. at ¶ 67.

                                                           4
Case 2:19-cv-00707-DBB-DBP Document 73 Filed 03/16/21 PageID.2053 Page 5 of 54




             The GUIDED study was critical to GeneSight’s success.26 With respect to the study,

 Defendant Capone told investors that it was “the most important milestone for

 reimbursement . . . for GeneSight.”27 Myriad described it as a “double-blind, multi-center,

 randomized controlled trial assessing the impact of the GeneSight Psychotropic test (GeneSight)

 on psychiatric treatment response in 1,200 patients with major depressive disorder (MDD).”28

 The study provided two study arms, a guided GeneSight therapy arm and a treatment as usual

 arm.29 The GUIDED study protocol provided that the study’s primary endpoint was “symptom

 improvement,” defined as a change in the patient’s score on the Hamilton Depression Scale 17

 (HAMD-17), a commonly used scale involving 17 different factors to measure depression

 symptoms, after 8 weeks of treatment.30 The study had 65 secondary endpoints and it required

 correction of the statistical significance threshold for multiple testing under certain

 circumstances.31 The GUIDED study ultimately failed to achieve the primary study endpoint as

 there was no statistically significant difference in symptom improvement between the guided

 GeneSight arm and the treatment as usual arm.32

             Reporting on the GUIDED study on November 2, 2017, Myriad highlighted two

 secondary endpoints: the remission rate and response rate.33 Myriad stated in a press release:

                          The study was designed to evaluate three key endpoints relative to
                          HAMD-17 scores: remission (HAMD-17 score ≤7), response (HAMD-17

 26
      See id. at ¶¶ 51, 74, 75, 95, 96, 97, 164, 185, 213.
 27
      Id. at ¶ 75.
 28
      Id. at ¶ 77.
 29
      Id. at ¶ 78.
 30
      Id. at ¶ 80.
 31
      Id. at ¶¶ 81, 90.
 32
      Id. at ¶¶ 80–83.
 33
      Id. at ¶¶ 85, 86.

                                                             5
Case 2:19-cv-00707-DBB-DBP Document 73 Filed 03/16/21 PageID.2054 Page 6 of 54




                      reduction >50%), and symptom reduction. Patients receiving the
                      GeneSight test achieved a clinically meaningful and statistically
                      significant improvement in both remission rates (p<0.01) and response
                      rates (p=0.01) at eight weeks compared to the treatment-as-usual group. In
                      addition, patients who received the GeneSight test had a greater reduction
                      in HAMD-17 scores after eight weeks, compared to the treatment-as-usual
                      group, with the difference approaching statistical significance (p=0.1).
                      Lastly, the improvement in remission, response, and symptoms continued
                      throughout the 24-week study period, demonstrating the durability of the
                      benefit through that period.34
 Dechairo stated in a press release about the study, “Improving remission and response rates are

 key treatment goals of clinicians because they directly improve patients’ lives and reduce

 healthcare costs.”35 Dechairo continued, “These endpoints also align with payer goals, and we

 look forward to having those discussions in the coming months.”36 But Myriad did not adjust the

 threshold for significance of the reported remission and response results.37 And a manuscript

 detailing the GUIDED study was rejected for publication in the American Journal of

 Psychiatry.38 FE 1 reported that, among other things, the peer reviewers pointed out that

 GeneSight had failed to achieve the study’s primary endpoint, and that Myriad’s reliance on the

 results of two secondary endpoints was misplaced, since those results had not been adjusted for

 multiplicity.39

             On October 31, 2018, the U.S. Food and Drug Administration (FDA) publicly issued a

 Safety Communication that “warn[ed] against the use of many genetic tests with unapproved




 34
      Id. at ¶ 86; see Exhibit 99.1 attached to Form 8-K, ECF No. 52-12 at 5.
 35
      ECF No. 34 at ¶ 93.
 36
      Id.
 37
      Id. at ¶¶ 89, 90, 105–14.
 38
      Id. at ¶¶ 117–19.
 39
      Id. at ¶ 119.

                                                             6
Case 2:19-cv-00707-DBB-DBP Document 73 Filed 03/16/21 PageID.2055 Page 7 of 54




 claims to predict patient response to specific medications.”40 In a response on November 6, 2018,

 Capone stated that the FDA was

                      well aware that there’s a pretty significant difference between GeneSight,
                      which is a combinatorial pharmacogenomic test that has clear clinical
                      evidence demonstrating improved patient outcomes. That difference is
                      pretty stark when you compare it to the single gene approach that one
                      might see in the more recreational genomic testing.41
 Capone further stated:

                      And we believe that GeneSight is the only pharmacogenomic test
                      supported by level 1 evidence, which demonstrates improved patient
                      outcomes. As a reminder, GeneSight has completed 4 clinical studies,
                      including the 1,200 patient prospective blinded and randomized guided
                      study that was conducted consistent with the FDAs guidance on clinical
                      trials for depression. The GUIDED study compared the GeneSight arm to
                      an active drug arm and demonstrated a 50% improvement in symptoms
                      and 30% improvement in response rates, both of which were highly
                      statistically significant, and a 14% improvement in symptoms, which was
                      approaching statistical significance.42
 Later, Myriad stated that “the study design is in line with the recent FDA draft guidance for

 MDD trials.”43 Myriad continued to state that the GUIDED study distinguished itself and its

 GeneSight test from the tests of competitors.44

             On August 1, 2019, Myriad announced that United Healthcare had decided to cover the

 GeneSight test.45 The announcement boosted Myriad’s stock price by 55%.46 The same day, in

 pre-planned stock sales, Capone and Riggsbee sold 31% and 10% of their respective


 40
      Id. at ¶ 21; ECF No. 52-13.
 41
      ECF No. 34 at ¶ 126.
 42
      Id. at ¶ 284.
 43
      Id. at ¶ 126; ECF No. 52-10 at 8.
 44
      ECF No. 34 at ¶ 126.
 45
      Id. at ¶¶ 137–39.
 46
      Id. at ¶ 137.

                                                       7
Case 2:19-cv-00707-DBB-DBP Document 73 Filed 03/16/21 PageID.2056 Page 8 of 54




 personally-held Myriad stock.47 Two weeks later, on August 13, 2019, Myriad held an earnings

 call after the close of the markets.48 During the call, Myriad announced that it had discontinued

 GeneSight ADHD and analgesic panels in May 2019, acknowledging that these panels were not

 supported by adequate evidence and that some payors had refused to reimburse for

 administration of the panels.49 Myriad disclosed that shortly after the panels were withdrawn, the

 reduced demand for GeneSight caused a 23% decline in GeneSight revenue.50 Myriad’s stock

 price dropped approximately 42% on August 14, 2019.51

             On November 4, 2019, Myriad disclosed that it had overstated the revenue for a different

 set of panels—its breast and ovarian cancer tests—by $18 million.52 In response, Myriad stock

 value dropped approximately 40%.53 An earlier series of changes in billing codes preceded the

 revenue overstatement disclosure. In 2016, the Center for Medicare and Medicaid Services

 (CMS) merged two medical billing codes Myriad used to seek reimbursement for its breast and

 ovarian cancer panels.54 In 2017, CMS added other billing codes for multi-gene screening in

 response to the proliferation of large-panel screening, testing for variations associated with

 different types of cancer.55 Both of these code changes reduced, by about half, the reimbursement


 47
      Id. at ¶ 137.
 48
      Id. at ¶ 175.
 49
      Id.
 50
      Id. at ¶ 60.
 51
      Id. at ¶ 183.
 52
      Id. at ¶ 141.
 53
      Id. at ¶¶ 29, 193.
 54
   Id. at ¶ 143. In Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576 (2013), the Supreme
 Court rejected Myriad’s claim to a patent over naturally-occurring genetic information in certain genes. As relevant
 here, the inability to patent the genetic discovery led to more competition in the hereditary cancer screening market,
 which “[put] negative pricing pressure” on Myriad’s tests. See id. at ¶ 54.
 55
      Id. at ¶ 144.

                                                           8
Case 2:19-cv-00707-DBB-DBP Document 73 Filed 03/16/21 PageID.2057 Page 9 of 54




 rate Myriad could expect for its hereditary cancer screens.56 In 2019, the American Medical

 Association (AMA) formally deleted the two billing codes that CMS merged in 2016, and AMA

 replaced them with new codes pricing the procedures at approximately $1,100, or half of the cost

 of the merged code.57 Despite the downward pressure on pricing for hereditary cancer tests,

 Myriad continued to assume the higher 2016 merged code rate and report on its books the higher

 expected revenue.58 As of June 2019, however, Myriad had observed an increase in the number

 of denied claims and “short” payments for its hereditary cancer tests.59 About five months later,

 Myriad made the revenue disclosure identified above.60

             On February 6, 2020, Myriad announced that Defendant Capone would be resigning as

 Chief Executive Officer effectively immediately.61 Myriad also disclosed that it was experiencing

 challenges obtaining reimbursement from UnitedHealthcare for its GeneSight tests, despite its

 coverage decision.62 Consequently, tests under UnitedHealthcare contributed very little to

 Myriad’s overall GeneSight sales and the company announced a significant revenue shortfall.63

 The announcements led to an approximately 28% decline in Myriad stock prices on February 6,




 56
   Id. at ¶¶ 143, 144. The 2016 billing code was priced at $2,200 or 10% below what Myriad had been billing. Id.
 The two 2017 codes allowed billing at $1,400 combined. Id.
 57
      Id. at ¶ 145.
 58
      Id. at ¶ 145.
 59
      Id. at ¶ 148.
 60
      See id. at ¶ 141.
 61
      Id. at ¶ 194.
 62
      Id. at ¶ 196.
 63
      Id.

                                                         9
Case 2:19-cv-00707-DBB-DBP Document 73 Filed 03/16/21 PageID.2058 Page 10 of 54




  2020.64 On February 10, 2020, Dechairo allegedly was demoted from his position as an

  executive officer.65

              II. MOTION TO STRIKE

              As an initial matter, Lead Plaintiff requests that twelve exhibits attached to Defendants’

  Motion to Dismiss be stricken.66 Lead Plaintiff also requests that the court take judicial notice of

  fourteen additional documents.67

              In their motion to dismiss, Defendants challenge the sufficiency of Plaintiffs’ Amended

  Complaint.68 In support of their motion, Defendants attached thirty-six exhibits, comprised of

  more than a thousand pages, purported to be “incorporated by reference” in the Amended

  Complaint or “judicially noticeable.”69 “In evaluating a Rule 12(b)(6) motion to dismiss, courts

  may consider not only the complaint itself, but also attached exhibits and documents

  incorporated into the complaint by reference.”70 The purpose of a court’s Rule 12(b)(6) motion

  review “is not to weigh potential evidence that the parties might present at trial, but to assess

  whether the plaintiff's complaint alone is legally sufficient to state a claim for which relief may

  be granted.”71 “Although the sufficiency of a complaint must rest on its contents alone, there are



  64
       Id. at ¶ 198.
  65
       ECF No. 57 at 56; ECF No. 34 at ¶¶ 217–19.
  66
     ECF No. 59 at 1–2. Plaintiffs challenge Defendants’ exhibits 1, 6, 16, 20, 21, 24, 25, 26, 27, 29, 32, and 33
  attached to the Declaration of John F. Sylvia offered in support of the motion to dismiss. Declaration of John F.
  Sylvia, ECF No. 52.
  67
       ECF No. 59; ECF No. 58.
  68
       See generally ECF No. 51.
  69
    ECF No. 51 at 2 n.1 (stating that “[a]ll exhibits attached to the Sylvia Declaration are either incorporated by
  reference in the [Amended Class Action Complaint] or judicially noticeable”); see generally ECF No. 52.
  70
       Smith v. United States, 561 F.3d 1090, 1098 (10th Cir. 2009) (citations and internal quotation marks omitted).
  71
    Jacobsen v. Deseret Book Co., 287 F.3d 936, 941 (10th Cir. 2002) (quoting Sutton v. Utah State Sch. for Deaf &
  Blind, 173 F.3d 1226, 1236 (10th Cir. 1999)).

                                                              10
Case 2:19-cv-00707-DBB-DBP Document 73 Filed 03/16/21 PageID.2059 Page 11 of 54




  exceptions to this restriction on what the court can consider.”72 However, these exceptions are

  “quite limited,” and include: “(1) documents that the complaint incorporates by reference;

  (2) documents referred to in the complaint if the documents are central to the plaintiff’s claim

  and the parties do not dispute the documents’ authenticity; and (3) matters of which a court may

  take judicial notice.”73 In a securities case, the court “may consider, in addition to the complaint,

  documents incorporated by reference into the complaint, public documents filed with the SEC,

  and documents the plaintiffs relied upon in bringing suit.”74 “When there are allegations that

  certain disclosures were not made in publicly available documents, [the court] may look to those

  documents to see whether such disclosures were in fact made.”75

             Defendants attached to their motion, among other things, financial analyst reports, a

  patient brochure, a third-party position statement on pharmacogenomic testing, reporting forms

  from a third-party drug company, a letter from third parties to federal administrative agencies,

  and journal articles.76 The exhibits Plaintiffs challenge are not incorporated by reference in the

  Amended Complaint, nor are they referred to in the Amended Complaint and central to plaintiffs’

  claims.77 At bottom, Plaintiffs claim alleged misrepresentations by Myriad and the individual

  Defendants over a period of time kept stock prices artificially high and obscured the risks to




   Wasatch Equal. v. Alta Ski Lifts Co., 820 F.3d 381, 386 (10th Cir. 2016) (brackets, citation, and internal quotation
  72

  marks omitted).
  73
       Id. at 386 (citation and internal quotation marks omitted).
  74
    Slater v. A.G. Edwards & Sons, Inc., 719 F.3d 1190, 1196 (10th Cir. 2013) (citing ATSI Commc’ns, Inc. v. Shaar
  Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007)).
  75
       Id. (citing Roth v. Jennings, 489 F.3d 499, 509 (2d Cir. 2007)).
  76
       See generally ECF No. 52.
  77
       See Wasatch Equal., 820 F.3d at 386.

                                                               11
Case 2:19-cv-00707-DBB-DBP Document 73 Filed 03/16/21 PageID.2060 Page 12 of 54




  stockholders. Plaintiffs refer to none of the challenged exhibits in the complaint.78 In sum, the

  challenged exhibits are not referred to in the Amended Complaint and therefore not subject to

  consideration under the Jacobsen exception.79 Nevertheless, Defendants contend that the

  documents should be considered because they fit within the categories of documents courts

  sometimes consider in deciding motions to dismiss.80 That they may be of the same type of

  documents considered by some district courts is insufficient to pull these documents within the

  limited exception authorizing consideration of material beyond the four corners of the complaint.

  For the same reasons, the court declines to take judicial notice of the fourteen documents

  Plaintiffs put forward in their motion to strike.81

             III. LEGAL STANDARD

             To survive a motion to dismiss under Rule 12(b)(6), a complaint must contain “sufficient

  factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”82

  Dismissal is required when the complaint, standing alone, is insufficient to state a claim upon




  78
    Defendants’ Exhibits 1, 24, and 27 attached to the motion to dismiss are purported to be August 1, 2019,
  November 2, 2017, and May 8, 2018 Barclays reports, respectively. The Amended Complaint refers to Barclays
  reports, but not these.
  Defendants’ Exhibit 6 is a purported Assurex GeneSight marketing brochure. Although the Amended Complaint
  generally refers to Myriad’s marketing, it does not refer to this document.
  Defendants’ Exhibit 16 is a purported United Healthcare medical policy update bulletin. Defendants’ Exhibit 20 is
  purported to be a statement by the Association for Molecular Pathology. Defendants’ Exhibit 21 is purported to be a
  letter to the FDA from mental health advocacy organizations. Defendants’ Exhibits 25 and 26 are purported to be a
  press release from Sage Therapeutics, Inc. Defendants’ Exhibits 29, 32, and 33 are purported to be 2017 journal
  articles. These articles are not referred to in the Amended Complaint.
  79
       See Jacobsen, 287 F.3d at 941.
  80
       See Opposition to Motion to Strike, ECF No. 68 at 6.
  81
    Plaintiffs’ requests for judicial notice includes an excerpt from the GUIDED study Statistical Analysis Plan,
  several journal and news articles, and an FDA clinical trials webpage, among other things.
  82
       Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

                                                              12
Case 2:19-cv-00707-DBB-DBP Document 73 Filed 03/16/21 PageID.2061 Page 13 of 54




  which relief may be granted.83 Generally, to be facially plausible, each claim must be supported

  by well-pleaded facts allowing the court to “draw the reasonable inference that the defendant is

  liable for the misconduct alleged.”84 A claim is deficient and subject to dismissal if a plaintiff

  offers in support only “labels and conclusions,” “a formulaic recitation of the elements,” or

  “naked assertions devoid of further factual enhancement.”85 Reviewing a motion to dismiss, the

  court construes the complaint in favor of the plaintiff.86

             Unlike other civil claims, complaints alleging securities fraud claims are subject to a

  more stringent pleading standard.87 Section 10(b) of the Private Securities Litigation Reform Act

  (PSLRA), “makes it unlawful ‘to use or employ, in connection with the purchase or sale of any

  security . . . any manipulative or deceptive device or contrivance in contravention of such rules

  and regulations as the SEC may prescribe as necessary or appropriate in the public interest or for

  the protection of investors.”88 Generally, to state a claim under Section 10(b), a plaintiff must

  allege:

                       (1) the defendant made an untrue or misleading statement of material fact
                       or failed to state a material fact necessary to make statements not
                       misleading; (2) the statement complained of was made in connection with
                       the purchase or sale of securities; (3) the defendant acted with scienter,
                       that is, with intent to defraud or recklessness; (4) the plaintiff relied on the

  83
    See Sutton v. Utah State Sch. for Deaf & Blind, 173 F.3d 1226, 1236 (10th Cir. 1999) (“The court’s function on a
  Rule 12(b)(6) motion is not to weigh potential evidence that the parties might present at trial, but to assess whether
  the plaintiff’s complaint alone is legally sufficient to state a claim for which relief may be granted.”).
  84
       Iqbal, 556 U.S. at 678.
  85
       Id. (citations, brackets, and internal quotation marks omitted).
  86
       Ash Creek Min. Co. v. Lujan, 969 F.2d 868, 870 (10th Cir. 1992).
  87
     Weinstein v. McClendon, 757 F.3d 1110, 1112 (10th Cir. 2014) (observing that the Private Securities Litigation
  Reform Act “mandates a more stringent pleading standard for securities fraud actions in general, and for scienter
  allegations in particular” (quoting City of Philadelphia v. Fleming Companies, Inc., 264 F.3d 1245, 1258 (10th Cir.
  2001)).
  88
    Adams v. Kinder-Morgan, Inc., 340 F.3d 1083, 1095 (10th Cir. 2003) (brackets omitted) (quoting 15 U.S.C.
  § 78j(b)), as amended on denial of reh’g (Aug. 29, 2003).

                                                               13
Case 2:19-cv-00707-DBB-DBP Document 73 Filed 03/16/21 PageID.2062 Page 14 of 54




                       misleading statements; and (5) the plaintiff suffered damages as a result of
                       his reliance.89
  The complaint must “specify each statement alleged to have been misleading, the reason or

  reasons why the statement is misleading, and, if an allegation regarding the statement or

  omission is made on information and belief, the complaint shall state with particularity all facts

  on which that belief is formed.”90 The scienter element of a securities fraud claim under the

  PSLRA also must be pleaded with particularity.91 Further, “in determining whether the pleaded

  facts give rise to a ‘strong’ inference of scienter, the court must take into account plausible

  opposing inferences.”92 Together, these elements require plaintiffs to “bear[] a heavy burden at

  the pleading stage.”93

             IV. ANALYSIS

                  A. Plaintiffs Have Adequately Pleaded a Section 10(b) Claim Under the
                     Exchange Act.

             In their motion to dismiss, Defendants argue that Plaintiffs failed to plead the first and

  third elements of a Section 10(b) claim. Specifically, they contend that the Amended Complaint

  inadequately pleads that Defendants made misleading statements of fact (or omissions) and that




  89
       Id. (citing Grossman v. Novell, Inc., 120 F.3d 1112, 1118 (10th Cir. 1997)).
  90
       15 U.S.C. § 78u-4(b)(1).
  91
     Id. § 78u-4(b)(2); see City of Philadelphia, 264 F.3d at 1258 (“The term ‘scienter’ has been defined by the
  Supreme Court of the United States as ‘a mental state embracing intent to deceive, manipulate, or defraud.’”
  (quoting Ernst & Ernst v. Hochfelder, 425 U.S. 185, 193 n.12 (1976)); Adams, 340 F.3d at 1095–96 (noting that “the
  PSLRA heightened the standard for pleading the scienter element of a securities fraud claim,” superseding the
  general pleading requirement of Rule 9(b) of the Federal Rules of Civil Procedure); cf. Fed. R. Civ. P. 9(b) (“In
  alleging fraud or mistake, a party must state with particularity the circumstances constituting fraud or mistake.
  Malice, intent, knowledge, and other conditions of a person’s mind may be alleged generally.”).
  92
       Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 323 (2007).
  93
       See In re Level 3 Commc’ns, Inc. Sec. Litig., 667 F.3d 1331, 1333 (10th Cir. 2012).

                                                              14
Case 2:19-cv-00707-DBB-DBP Document 73 Filed 03/16/21 PageID.2063 Page 15 of 54




  Defendants acted with the requisite scienter.94 Accordingly, the court limits its discussion to these

  two elements and addresses each in turn.

                         1. Allegations of Untrue or Misleading Statements

              Plaintiffs’ allegations about false or misleading statements may be grouped into four

  different categories: (1) statements about the efficacy of GeneSight’s ADHD and analgesic

  panels; (2) statements about the GUIDED trial; (3) statements that omitted the withdrawal of the

  ADHD and analgesic panels and FDA’s concerns about GeneSight; and (4) misleading

  statements about the hereditary cancer test revenue, including improper revenue statements in

  SEC filings.

                              a. Statements About the Efficacy of GeneSight’s ADHD and Analgesic
                                 Panels

              Myriad claimed that GeneSight’s ADHD and analgesic panels were clinically proven to

  be “highly effective and improved clinical outcomes for patients whose doctors prescribed drugs

  recommended by the test.”95 Plaintiffs allege that “[i]n truth, as Defendants were well-aware,

  there was no meaningful evidence supporting GeneSight’s claimed ability to predict patient

  response to particular ADHD or pain relief drugs.”96

              For example, Myriad is alleged to have made the following statements about GeneSight’s

  ADHD and analgesic panels.

              •       On unspecified dates, but alleged to be “throughout the Class Period,” Myriad stated

                      on its website:




  94
       See Adams, 340 F.3d at 1095 (citing Grossman, 120 F.3d at 1118).
  95
       ECF No. 34 at ¶ 56.
  96
       Id. at ¶ 58.

                                                            15
Case 2:19-cv-00707-DBB-DBP Document 73 Filed 03/16/21 PageID.2064 Page 16 of 54




                       If you or your child have Attention-Deficit / Hyperactivity Disorder, this
                       test can help quickly and accurately determine which drugs will work best
                       with your (or your child’s) genes;
                       The GeneSight ADHD genetic test can reduce [the anxiety of taking
                       ADHD drugs] by helping doctors to identify and avoid ADHD
                       medications more likely to cause side effects based on your genetics; and
                       For those experiencing acute or chronic pain, this test analyzes how your
                       genes affect your body’s response to FDA-approved opioids, NSAIDs and
                       muscle relaxants to accurately determine which medications are optimal.97
              •    On August 9, 2017, Myriad filed with the SEC Form 10-K reporting the quarter and

                   year ending on June 30, 2017, signed by Capone and Riggsbee, which stated:

                       In the neuroscience market, our GeneSight test meets a significant unmet
                       clinical need and is the leading product for psychotropic drug selection. It
                       is used by healthcare providers to help patients who are affected by
                       neuropsychiatric conditions including depression, anxiety, ADHD, bipolar
                       disorder, schizophrenia, post-traumatic stress disorder (PTSD) and other
                       behavioral health conditions, as well as chronic pain. The test is clinically
                       proven to enhance medication selection, helping healthcare providers get
                       their patients on the right medication faster.98
              •    On August 24, 2018, Myriad filed with the SEC Form 10-K reporting the quarter and

                   year ending on June 30, 2018, signed by Capone and Riggsbee, which contained the

                   same language as provided in the 2017 10-K.99

              •    On August 13, 2019, Riggsbee stated in a Myriad earnings call:

                       in May, we made the decision to discontinue our analgesic and ADHD
                       products because . . . the level of clinical evidence did not meet the same
                       high standard set by the GeneSight psychotropic test in the GUIDED
                       study. In addition, a few payers expressed similar views, and we wanted to




  97
       Id. at ¶¶ 57, 224.
  98
       Id. at ¶¶ 56, 221.
  99
       Id. at ¶ 222.

                                                        16
Case 2:19-cv-00707-DBB-DBP Document 73 Filed 03/16/21 PageID.2065 Page 17 of 54




                        eliminate any potential hurdles to commercial payer coverage for
                        GeneSight psychotropic.100
              Plaintiffs allege these statements concerning the efficacy of the GeneSight ADHD and

  analgesic panels were misleading because there never was any meaningful evidence supporting

  GeneSight’s claimed ability to predict patient response to particular ADHD or pain relief

  drugs.101

              Plaintiffs allege that Defendants knew that the data available to Myriad prior to and

  during the Class Period failed to demonstrate a clinically meaningful relationship between the

  genes tested as part of the panels and patients’ response to medication.102 Plaintiffs specifically

  allege that two former employees brought the lack of evidence to the attention of senior

  management. “FE 1, a Medical Science Liaison at Myriad from May of 2018 to April of 2019 . . .

  helped develop the Company’s communications about GeneSight” and stated that “the Company

  had ‘no data’ supporting the efficacy of the ADHD and analgesic panels during the Class Period,

  and that Myriad’s claim that it could match patients to specific ADHD and analgesic drugs based

  on the genes was ‘unsubstantiated’ and ‘conjecture.’”103

              According to FE 1, the “issue was raised repeatedly with Myriad executives throughout

  his tenure.”104 “At a Company off-site meeting in July 2018, FE 1 and other Medical Affairs

  personnel met with Myriad Neuroscience President Mark Verratti and ‘heated[ly]’ repeated long-

  standing concerns that the Company needed to validate the effectiveness of the ADHD and




  100
        Id. at ¶¶ 59, 175.
  101
        Id. at ¶ 58.
  102
        Id. at ¶¶ 61-62, 65; see id. at ¶¶ 175, 223, 225, 227.
  103
        Id. at ¶ 65.
  104
        Id.

                                                                 17
Case 2:19-cv-00707-DBB-DBP Document 73 Filed 03/16/21 PageID.2066 Page 18 of 54




  analgesic panels . . . .”105 “FE 1 stated that Verratti acknowledged that Myriad had not validated

  GeneSight’s ADHD and analgesic panels.”106 FE 1 also stated that “Medical Affairs personnel

  continued to raise issues concerning the absence of empirical support for the ADHD and

  analgesic panels with Mike Jablonski, Vice President of Medical Affairs at Myriad

  Neuroscience.”107 “Jablonski told FE 1 and his colleagues that he continued to relate their

  concerns to Verratti, but that Verratti remained unwilling to commence any testing or analysis to

  validate the panels.”108

              FE 2, “a Medical Science Liaison at Assurex Health and then at Myriad until mid-2017”

  stated that “it was well known within Myriad, including among Dechairo and other senior

  personnel, that the science did not support GeneSight’s use of the ADHD and analgesic

  panels.”109 “Instead, according to FE 2, the data available to Myriad, which included non-public

  internal data collected from GeneSight patients, failed to demonstrate a clinically meaningful

  relationship between the genes tested as part of the ADHD and analgesic panels and patients’

  response to medications.”110 FE 2 further claimed that “he, along with colleagues in Medical

  Affairs and other Company employees, raised the lack of evidentiary support for the ADHD and

  analgesic panels directly with Defendant Dechairo on numerous occasions prior to the start of the

  Class Period, including at routine Company offsite meetings.”111 One of these meetings occurred




  105
        Id.
  106
        Id.
  107
        Id. at ¶ 66.
  108
        Id.
  109
        Id. at ¶ 62.
  110
        Id.
  111
        Id. at ¶ 64.

                                                    18
Case 2:19-cv-00707-DBB-DBP Document 73 Filed 03/16/21 PageID.2067 Page 19 of 54




  during early 2017 in Park City, Utah, at which FE 2 says that he “described to Dechairo analyses

  the Company should perform to obtain necessary clarity on the efficacy of GeneSight’s panels,

  including ADHD and analgesic.”112 “To FE 2’s astonishment, Dechairo declined to consider

  these proposals, stating that the risk of a negative result would harm Myriad’s ability to market

  GeneSight.”113

              Defendants argue that all “public mentions of GeneSight . . . plainly were referencing

  Myriad’s proprietary GeneSight Pyschotropic test, the primary GeneSight test, and the clinical

  evidence supporting it.”114 But this is not at all clear from the above-quoted statements, and the

  court will not apply Myriad’s interpretation of the statements to grant a motion to dismiss.

  Myriad further contends that its “clinically proven” statements are not misleading because it in

  fact had clinical data supporting its claim, and that its later withdrawal of the ADHD and

  analgesic products was not an admission of lack of supporting evidence.115 Again, these

  interpretative arguments are not ones that will support a motion to dismiss.

              Assuming, as the court must at this stage, that Plaintiffs’ factual allegations are true, a

  lack of efficacy evidence may render misleading statements like the “test is clinically proven to

  enhance medication selection,” the test can “accurately determine which medications are

  optimal,” and “this test can help quickly and accurately determine which drugs will work best

  with your (or your child’s) genes.”116 Statements that a scientific test has been proven to do

  something or that it will do something accurately when it has not, can be false or misleading, and


  112
        Id.
  113
        Id.
  114
        ECF No. 51 at 32.
  115
        ECF No. 67 at 23–24.
  116
        See ECF No. 34 at ¶¶ 56, 57, 221, 222.

                                                        19
Case 2:19-cv-00707-DBB-DBP Document 73 Filed 03/16/21 PageID.2068 Page 20 of 54




  by their nature would be material.117 There is more than “a substantial likelihood” that the fact

  “would have been viewed by the reasonable investor as having significantly altered the ‘total

  mix’ of information made available.”118

                             b. Statements About the GUIDED Clinical Study

              Plaintiffs allege that Defendants made multiple kinds of misleading statements about the

  GUIDED study. First, Plaintiffs allege that Defendants repeatedly talked about the study as if it

  were designed around three endpoints,119 when in fact GUIDED had one primary endpoint,

  which did not achieve statistical significance, and 65 secondary endpoints, two of which Myriad

  chose to emphasize.120 Accordingly, it was misleading to treat the study as a success by

  downplaying the failure to achieve the primary endpoint and instead elevating the significance of

  two secondary endpoints.

              For example, Plaintiffs allege that Myriad made these and other statements:

              •   On November 2, 2017, Myriad issued a press release announcing the results of the

                  GUIDED study (the GUIDED Press Release), stating:

                      The study was designed to evaluate three key endpoints relative to
                      HAMD-17 scores: remission (HAMD-17 score ≤7), response (HAMD-17
                      reduction >50%), and symptom reduction. Patients receiving the
                      GeneSight test achieved a clinically meaningful and statistically
                      significant improvement in both remission rates (p<0.01) and response
                      rates (p=0.01) at eight weeks compared to the treatment-as-usual group. In

  117
     See, e.g., In re PTC Therapeutics, Inc. Sec. Litig., 2017 WL 3705801, at *14 (D.N.J. Aug. 28, 2017) (noting that
  defendant’s statements were misleading where it told investors that it had proven that its drug was effective at
  treating a type of muscular dystrophy knowing it failed to meet FDA approval standards); In re Medimmune, Inc.
  Sec. Litig., 873 F. Supp. 953, 967 (D. Md. 1995) (observing that defendant’s statement was misleading where it went
  “beyond a bona fide claim that the test data are ‘valid’ or the drug ‘efficacious’” and when an FDA review
  questioned the product’s efficacy).
  118
        TSC Indus., Inc. v. Northway, Inc., 426 U.S. 438, 449 (1976).
  119
        See ECF No. 34 at ¶ 229.
  120
        Id.

                                                             20
Case 2:19-cv-00707-DBB-DBP Document 73 Filed 03/16/21 PageID.2069 Page 21 of 54




                        addition, patients who received the GeneSight test had a greater reduction
                        in HAMD-17 scores after eight weeks, compared to the treatment-as-usual
                        group, with the difference approaching statistical significance (p=0.1).
                        Lastly, the improvement in remission, response, and symptoms continued
                        throughout the 24-week study period, demonstrating the durability of the
                        benefit through that period.121
              •    On November 7, 2017, Capone stated the following in a Myriad earnings call:

                        The primary goal was to assess the HAMD-17 scores at 4 and 8 weeks
                        compared to baseline and to calculate 3 endpoints: percent of patients in
                        remission; percent of patients that are responders; and the percent
                        symptom reduction . . . . We believe the data from this study clearly
                        demonstrates the clinical utility of the GeneSight test. We saw an
                        improvement in depressive symptoms for the entire cohort, which was
                        approaching statistical significance. More importantly, in the 2 most
                        critical endpoints for physicians and payers, response and remission, we
                        achieved a high degree of statistical significance.
                        ***
                        After the 12-week endpoint, the 8-week endpoint was the primary
                        endpoint for the evaluation of those 3 remission, response and symptom
                        reduction.122
              •    On January 9, 2018, at the JP Morgan Healthcare Conference, Capone stated:

                        The endpoint was based on HAMD-17 scores, which is a 17-item
                        questionnaire that’s administered to patients and certified by central raters.
                        And there were 3 calculations based on that singular endpoint. Those
                        being response, remission and symptom improvements.123
              •    On May 8, 2018, in a Myriad earnings call, Capone or Dechairo stated:124

                        I would like to begin the discussion with GeneSight results starting with
                        the 3 clinical outcomes of remission, response and symptom improvement
                        over the 8-week blinded period of the study. Importantly, the GeneSight-
                        guided arm performed better in all 3 areas, showing a highly statistically

  121
        Id. at ¶ 228.
  122
        Id. at ¶ 232.
  123
        Id. at ¶ 236.
    The Amended Complaint duplicates the first paragraph here from the above alleged statement of Capone.
  124

  Compare id. ¶ 243, with id. ¶ 244.

                                                         21
Case 2:19-cv-00707-DBB-DBP Document 73 Filed 03/16/21 PageID.2070 Page 22 of 54




                      significant improvement in remission and response rates and an
                      improvement in symptoms that was trending towards statistical
                      significance.125
             Defendants contend that the statements are not actionable because they were true, the

  study’s Protocol was publicly available, and because use of a word like “key” denotes a non-

  actionable opinion.126 None of these arguments are sufficient to support a motion to dismiss on

  the facts of this case. The court will not find, as a matter of law, that these statements are “true”

  or that the Protocol’s alleged public availability in an unspecified time and manner forecloses the

  possibility of any claim. The defense argument that one or more of the words were mere opinions

  also has no impact at this stage and on this record.

             If Plaintiffs’ allegations are true that GUIDED had a single primary endpoint and that

  endpoint was not successful, but Myriad described GUIDED’s primary and secondary endpoints

  as if they were equivalents (e.g. “three key endpoints”) or implied that the primary endpoint had

  been achieved (e.g., “the GeneSight-guided arm performed better in all 3 areas”), these and other

  statements like them could be found misleading, depending on the context.127

             Based on the Amended Complaint’s allegations, the statements also present “a substantial

  likelihood” that the fact “would have been viewed by the reasonable investor as having

  significantly altered the ‘total mix’ of information made available.”128 Given the importance



    Id. at ¶ 244. Plaintiffs allege that other similar statements were also misleading, including those found at ¶¶ 247,
  125

  275.
  126
        ECF No. 51 at 23–24.
  127
     Cf. Kleinman v. Elan Corp., plc, 706 F.3d 145, 149 (2d Cir. 2013) (concluding that defendant’s statement was not
  misleading where it stated its study “did not attain statistical significance on the primary efficacy endpoints in the
  overall study population, post-hoc analyses did show statistically significant and clinically meaningful benefits in
  important subgroups” (brackets omitted)); see also In re Medimmune, 873 F. Supp. at 967 (finding a statement
  misleading as to efficacy of a product where defendant stated “the results of treatment with Respivir were highly
  statistically significant along all of the efficacy parameters built into the Phase III study” (brackets omitted)).
  128
        TSC Indus., 426 U.S. at 449.

                                                            22
Case 2:19-cv-00707-DBB-DBP Document 73 Filed 03/16/21 PageID.2071 Page 23 of 54




  which Myriad ascribed to the GUIDED trial, the well-pleaded facts of the Amended Complaint

  suggest that Myriad’s alleged repeated treatment of secondary endpoints as if they were of the

  same importance as the primary endpoint may have been viewed by the reasonable investor as

  altering the “total mix” of information.

             Second, Plaintiffs allege that Myriad’s promotion of the results of two secondary

  endpoints was misleading because FDA guidance and standard clinical study practice suggests

  that a study like GUIDED must demonstrate a treatment effect on the primary endpoint before a

  secondary endpoint may be analyzed.129 In other words, Plaintiffs contend that because

  GUIDED’s primary endpoint was not statistically significant, Myriad should not have been

  touting the statistical significance of any secondary endpoints at all.

             As noted above, Myriad made numerous statements promoting the GUIDED study’s

  results on response and remission.130 Defendants contend that the FDA guidance cited by

  Plaintiffs is inapplicable because it applies to drugs and medical devices, not genetic tests, and

  further argue that secondary endpoints may be analyzed even when the primary endpoint is not

  met.131 At this stage of the litigation, the court cannot resolve the competing factual allegations

  made by the parties. If it is true that applicable FDA guidance or good clinical trial practice

  prohibit analyzing secondary endpoints when the primary endpoint is not met in a study like

  GUIDED, then Defendants’ numerous statements touting two of GUIDED’s secondary endpoints




  129
     ECF No. 34 at ¶ 200 (stating that FDA guidance “makes clear that ‘positive results on the secondary endpoints
  can be interpreted only if there is first a demonstration of a treatment effect on the primary endpoint family’”
  (brackets and emphasis omitted)); see id. at ¶¶ 13, 81, 88, 173, 229, 231, 233, 235, 237, 239, 242, 246, 248, 250,
  252, 254, 256, 262, 266, 268, 270, 272, 276, 278, 283, 287, 289, 291, 293, 295.
  130
        Other examples are found at Amended Complaint ¶¶ 240, 245, 247, 251.
  131
        ECF No. 51 at 21.

                                                           23
Case 2:19-cv-00707-DBB-DBP Document 73 Filed 03/16/21 PageID.2072 Page 24 of 54




  may be found materially misleading by altering “the ‘total mix’ of information made

  available.”132

              Third, Plaintiffs allege that the GUIDED study did not actually show statistical

  significance of the remission and response rate secondary endpoints because the GUIDED study

  protocol itself and FDA guidance required an adjustment Myriad failed to make.133 The allegedly

  required but unmade adjustment in the base level of statistical significance was supposed to have

  been made to address a statistical issue called multiplicity.134 Plaintiffs allege that former

  employees understood this problem and that, if the required adjustments were made, the results

  Myriad had promoted would not be statistically significant.135

              Plaintiffs cite numerous statements by Myriad regarding statistically significant results

  from the GUIDED trial. For example:

              •    On November 16, 2017, Myriad offered a slide presentation to investors at the

                   Jefferies Healthcare Conference stating the “top-line” results from the GUIDED

                   study, including the following chart.136

   Study Endpoint                 What it Means           Study Result            Importance to
                                                                                  Clinicians and
                                                                                  Payers
   Remission hardest to           Patient no longer       Highly statistically    Very important
   achieve                        depressed               significant (p<0.01)
   Response difficult to          Patient feels a lot     Highly statistically    Very important
   achieve                        better                  significant (p<0.01)
   Symptom                        Patient feels           Approaching             Meaningful
   Improvement most               somewhat better         statistical
   likely to achieve                                      significance (p=0.1)

  132
        TSC Indus., 426 U.S. at 449.
  133
        ECF No. 34 at ¶¶ 90, 237, 239, 242, 246, 248.
  134
        Id.
  135
        Id. at ¶¶ 110, 200.
  136
        Id. at ¶ 234.

                                                        24
Case 2:19-cv-00707-DBB-DBP Document 73 Filed 03/16/21 PageID.2073 Page 25 of 54




              •    On January 9, 2018, at the JP Morgan Healthcare Conference, Capone stated:

                        The results of this study exceeded our expectation. They were outstanding.
                        GeneSight showed highly statistically significant results in the endpoints
                        that matter most. In fact, the most important endpoint is remission . . . .
                        And GeneSight was highly statistically significant when compared to
                        treatment as usual.
                        GeneSight also was highly statistically significant at the response
                        endpoint. . . . Also equally important is remission, response and symptoms
                        improvements were durable.137
              •    On May 8, 2018, in response to an analyst question at the Deutsche Bank investor

                   conference, Capone stated:

                        Obviously, the data was exceptional. We’re very pleased with it on many
                        fronts. I think the most important thing we were able to demonstrate is
                        significant improvements in remission and response, which are the
                        endpoints that matter most to clinicians, to patients and to payers, and
                        statistically significant results there.138
              If, as plaintiffs allege, a relevant multiplicity adjustment was required but not made, then

  Myriad’s numerous statements about the response and remission endpoints being statistically

  significant obviously could be materially misleading or false. If the results were not, in fact,

  statistically significant, there would be more than “a substantial likelihood” that the fact “would

  have been viewed by the reasonable investor as having significantly altered the ‘total mix’ of

  information made available.”139 Defendants contend that no multiplicity adjustments were

  required for GUIDED, arguing that GUIDED’s Protocol did not require it and also contending

  that the SAP supersedes the Protocol and does not call for a multiplicity adjustment.140 The




  137
        Id. at ¶ 236.
  138
        Id. at ¶ 241; see also id. at ¶¶ 245, 247, 251.
  139
        TSC Indus., 426 U.S. at 449.
  140
        ECF No. 51 at 23.

                                                          25
Case 2:19-cv-00707-DBB-DBP Document 73 Filed 03/16/21 PageID.2074 Page 26 of 54




  Protocol itself contains the multiplicity correction language cited in the Amended Complaint, but

  it is present only in a subsection on phenotype analyses that does not clearly appear to apply to

  the remission and response endpoints.141 Nevertheless, Plaintiffs have adequately alleged that the

  FDA guidance required the adjustment and that Myriad knew it was required.142 The Amended

  Complaint contains sufficient well-pleaded facts on this point, and the Court will not resolve

  factual disputes on a motion to dismiss.

              Fourth, Plaintiffs allege that Capone falsely stated on a November 2018 earnings call that

  Myriad had “voluntarily withdrawn” the GUIDED manuscript from publication review at the

  American Journal of Psychiatry “solely based upon the desire to protect our intellectual

  property” because the journal had requested a copy of the GeneSight algorithm.143 Plaintiffs

  allege that the truth was that the American Journal of Psychiatry had twice rejected the

  manuscript because the primary endpoint had not been reached, reliance on the response and

  remission endpoints was misplaced, and for failure to adjust for multiplicity.”144

              Defendants argue in their Motion to Dismiss that Plaintiffs’ claim is insufficiently

  supported because it comes from an anonymous former employee and no information is provided

  as to how he would have known what happened with the GUIDED manuscript submission.145



  141
     GUIDED Study Protocol, ECF No 52-9 at 43 (stating that “[t]o account for multiple testing, the Sidak correction
  will be employed . . . .”). The multiplicity correction appears to be required only in phenotype analyses. Id.
  142
     ECF No. 34 at ¶ 89; see id. at ¶ 82 (FDA guidance states “It is recommended that the list of secondary endpoints
  be short, because the chance of demonstrating an effect on any secondary endpoint after appropriate correction for
  multiplicity becomes increasingly small as the number of endpoints increases.”); id. at ¶ 110 (“FE 1 confirmed that
  the GUIDED protocol codified the requirement that the p-values for the results on the study’s non-primary
  endpoints be adjusted for multiplicity and that, if the adjustment were made as required, none of the results were
  actually statistically significant”).
  143
        Id. at ¶¶ 123, 257.
  144
        Id. at ¶¶ 119, 120, 123.
  145
        ECF No. 51 at 27–28.

                                                          26
Case 2:19-cv-00707-DBB-DBP Document 73 Filed 03/16/21 PageID.2075 Page 27 of 54




  The Tenth Circuit has made it clear that “[d]efendants in securities fraud lawsuits do not require,

  for example, the name of the employee who provided plaintiffs with facts . . . so long as the facts

  alleged in the plaintiffs’ complaint are detailed enough to support a reasonable belief that the

  defendant’s statement identified by the plaintiffs were false or misleading.”146

              That standard is met here. If the facts are as alleged—that Myriad announced that its

  GUIDED manuscript had been withdrawn, rather than rejected, and that the reason for the

  withdrawal was solely due to an attempt to protect its intellectual property, rather than the

  journal’s rejection of Myriad’s principal claims about GUIDED—then the Myriad statement

  would be misleading or false. If this were known, there is “a substantial likelihood” that the fact

  “would have been viewed by the reasonable investor as having significantly altered the ‘total

  mix’ of information made available,”147 at least on the facts Plaintiffs have alleged.

              Plaintiffs also allege that Myriad falsely claimed that GUIDED “was conducted

  consistent with the FDA’s Guidance”148 and that “the study design is in line with the recent FDA

  draft guidance for MDD trials.”149 Plaintiffs contend that this was “flatly untrue.”150 But

  Plaintiffs do not then explain how it was “flatly untrue,” simply summarizing and quoting parts

  of another case in their brief instead. To the extent that Plaintiffs intend a reference to their

  claims of false statistical significance, they have been addressed earlier in this opinion. To the

  extent that they intend some other argument, Plaintiffs offer no further explanation of how the

  statement was false or how it altered the total mix of available information.


  146
        Adams, 340 F.3d at 1102.
  147
        TSC Indus., 426 U.S. at 449.
  148
        ECF No. 34 at ¶¶ 284, 286.
  149
        Id. at ¶ 126.
  150
        ECF No. 57 at 34.

                                                      27
Case 2:19-cv-00707-DBB-DBP Document 73 Filed 03/16/21 PageID.2076 Page 28 of 54




              Finally, Plaintiffs cite a Myriad statement that FDA was “well aware” that “GeneSight . . .

  has clear clinical evidence demonstrating improved patient outcomes.”151 This statement, and

  others like it, appear below:

              •    On Myriad’s November 6, 2018 earnings call, Capone stated that the FDA was “well
                   aware that there’s a pretty significant difference between GeneSight, which is a
                   combinatorial pharmacogenomic test that has clear clinical evidence demonstrating
                   improved patient outcomes. That difference is pretty stark when you compare it to the
                   single gene approach that one might see in the more recreational genomic testing.”152

              •    “As many of you are aware the FDA issued a notice for pharmacogenomic testing last
                   week cautioning providers and patients about tests with claims that are not clinically
                   validated. We strongly agree with this position as unlike GeneSight most companies
                   have not published clinical outcomes data supporting their tests. And we believe that
                   GeneSight is the only pharmacogenomic test supported by level 1 evidence, which
                   demonstrates improved patient outcomes. As a reminder, GeneSight has completed 4
                   clinical studies, including the 1,200 patient prospective blinded and randomized
                   guided study that was conducted consistent with the FDAs guidance on clinical
                   trials for depression.”153

              •    On Myriad’s January 4, 2019 investor call, Capone specifically referenced a
                   conversation he had with the FDA Director responsible for the division regulating
                   medical devices on the same day the Safety Communication was issued, and stated
                   “we’re in a very different space [from competing tests] . . . . So I know there is a
                   very clear distinction in the line, and I think that distinction remains.”154


              According to Plaintiffs, these statements were false because “they portrayed Myriad as

  somehow outside the scope of the FDA’s scrutiny of pharmacogenomic testing and failed to

  disclose that GeneSight lacked evidence sufficient to support the test . . . .”155 Plaintiffs continue

  on by realleging their claims about the data needing a multiplicity adjustment and the




  151
        ECF No. 34 at ¶¶ 126–28.
  152
        Id. at ¶ 126.
  153
        Id. at ¶ 284.
  154
        Id. at ¶ 126.
  155
        Id. at ¶ 289.

                                                       28
Case 2:19-cv-00707-DBB-DBP Document 73 Filed 03/16/21 PageID.2077 Page 29 of 54




  insignificance of secondary endpoints.156 Plaintiffs also make an assertion about the propriety of

  post-hoc analyses.157

              These allegations do not meet the standard for a materially misleading or false statement.

  The quotes Plaintiffs offer do not appear to suggest that Myriad was “outside the scope of FDA’s

  scrutiny.” Allegations about the GUIDED results and multiplicity are addressed earlier in this

  opinion; these statements do not create additional potential for liability. Finally, Capone’s

  November 2018 opinion that FDA was aware of the differences between GeneSight and its

  competitors does not appear to be materially false based on the allegations of the Amended

  Complaint.

                           c. Post-May 2019 Statements Omitting the FDA’s Concerns About
                             GeneSight and the Withdrawal of the ADHD and Analgesic Panels

              Plaintiffs allege that Myriad’s post-May 2019 statements about GeneSight that omitted

  references to FDA concerns about the product or that the ADHD and analgesic panels had been

  withdrawn were misleading.158 The statements allegedly were misleading because they failed to

  disclose that FDA “was planning to issue the Company a Warning Letter on the grounds that

  Myriad’s claims regarding GeneSight were unsupported.”159 And as a result of the threatened

  Warning Letter, Myriad withdrew the ADHD and analgesic panels, but did not state that they had

  withdrawn the panels until August 13, 2019.

              The only post-May 2019 statement Plaintiffs cite on this point in their Opposition is

  Myriad’s August 1, 2019 announcement that UnitedHealthcare had decided to cover the



  156
        Id.
  157
        Id.
  158
        ECF No. 57 at 38–40.
  159
        Id. at 38.

                                                      29
Case 2:19-cv-00707-DBB-DBP Document 73 Filed 03/16/21 PageID.2078 Page 30 of 54




  GeneSight test.160 Plaintiffs do not quote from that announcement or attach it to their Amended

  Complaint, but simply indicate that it occurred.161

             For an omission to be potentially actionable, the defendant must have “failed to state a

  material fact necessary to make statements not misleading.”162 Specifically, the PLSRA provides

  that one avenue of liability is where defendant “omitted to state a material fact necessary in order

  to make the statements made, in light of the circumstances in which they were made, not

  misleading.”163 The Tenth Circuit has further found that “[a] duty to disclose arises only where

  both the statement made is material, and the omitted fact is material to the statement in that it

  alters the meaning of the statement.”164

             Plaintiffs do not plead sufficient facts regarding the August 1, 2019 statement about

  which they complain. The court has no basis to determine whether the FDA communications or

  the withdrawal of the ADHD and analgesic panels were material to that statement and needed to

  be included to prevent the announcement from being misleading.

                             d. Defendants’ Statements and Omissions Concerning Hereditary
                               Cancer Test Pricing

             Plaintiffs also allege that Myriad made false statements about its hereditary cancer

  screening test pricing and resulting revenue. Plaintiffs assert that relevant test code changes in

  2016, 2017, and 2019 resulted in a declining price that Myriad could actually charge for its

  cancer tests, but that Myriad booked revenue and told investors that the expected pricing and


  160
        Id. at 38–40 (citing ECF No. 34 at ¶¶ 129–39).
  161
        ECF No. 34 at ¶¶ 25, 137–38.
  162
        Adams, 340 F.3d at 1095.
  163
        Id. (quoting 15 U.S.C. § 78u-4(b)(1)).
    McDonald v. Kinder-Morgan, Inc., 287 F.3d 992, 998 (10th Cir. 2002) (brackets, citation, and internal quotation
  164

  marks omitted).

                                                          30
Case 2:19-cv-00707-DBB-DBP Document 73 Filed 03/16/21 PageID.2079 Page 31 of 54




  revenue would be far greater than it actually was.165 Plaintiffs allege that Generally Accepted

  Accounting Principles or GAAP required Myriad to make changes in its revenue accrual model

  to take into account the likelihood of declining revenue and to disclose the uncertainty of the

  revenue in its financial statements, but Myriad did neither.166 On November 4, 2019, Myriad

  disclosed that it had overstated the revenue for the cancer tests by $18 million.167 In response,

  Myriad’s stock dropped approximately 40%.168

              Some of the statements Plaintiffs claim were false or misleading include:

              •    On February 5, 2019, Capone stated, “We delivered strong hereditary cancer results

                   this quarter as year-over-year pricing headwinds abated . . . .”169

              •    On May 7, 2019, in its Form 8-K, Myriad stated that the hereditary cancer test

                   “revenue growth reached four percent, the highest in the last five fiscal years” and

                   asserted that the Company had “[a]chieved [its] . . . sixth consecutive quarter with

                   stable hereditary cancer pricing.”170

              •    On September 10, 2019, at the Morgan Stanley Healthcare Conference, analysts

                   asked Capone whether he could discuss his guidance for hereditary cancer revenue in

                   fiscal 2020, and he stated that “[t]his year we guided to relatively flat hereditary

                   cancer revenues. And in that, we are anticipating modest volume growth being offset




  165
        ECF No. 34 at ¶¶ 141–48.
  166
        Id. at ¶¶ 147, 150–52 (citing specific GAAP standards allegedly violated).
  167
        Id. at ¶ 141.
  168
        Id. at ¶ 29.
  169
        Id. at ¶ 303.
  170
        Id.

                                                             31
Case 2:19-cv-00707-DBB-DBP Document 73 Filed 03/16/21 PageID.2080 Page 32 of 54




                  by modest price reduction. So that’s the guidance we’ve provided for fiscal year

                  [2020].”171

              Plaintiffs allege that statements like these, which included phrases like “pricing

  headwinds abated,” “stable hereditary cancer pricing” and “modest price reduction,” were false

  and misleading because it “hid from investors Myriad’s difficulties with hereditary cancer test

  reimbursement,”172 which purportedly had been ongoing for years.173 Plaintiffs also allege that

  Myriad’s SEC filings stating revenue were false or misleading because they allegedly did not

  comply with GAAP.174

              Defendants argue that the statements are not actionable as a matter of law because they

  are vague and constitute fraud by hindsight.175 If it is true that Myriad was telling investors that

  its cancer test pricing was “stable” when it knew it was not or was booking revenue in SEC

  filings which it knew was not in compliance with GAAP, then the foregoing statements would be

  false or misleading.176 Further, if Plaintiffs are correct that the subsequent restatement reduced

  revenue by $18 million177 and resulted in a Myriad stock drop of approximately 40%, then there



  171
        Id.
  172
        Id.
  173
        Id. at ¶ 143–47.
  174
     Id. at ¶ 298 (Myriad filed SEC Form 10-Q in May 2019 reporting hereditary cancer test revenue of $117.6
  million for the three months ended on March 31, 2019 and stating that “[t]he accompanying condensed consolidated
  financial statements have been prepared . . . in accordance with U.S. generally accepted accounting principles
  (‘GAAP’) for interim financial information . . . .”); id. at ¶ 299 (Myriad filed SEC Form 10-K in August 2019,
  reporting hereditary cancer revenue for the fiscal year ended June 30, 2019 of $479.7 million stating that “[t]he
  accompanying consolidated financial statements have been prepared . . . in accordance with U.S. generally accepted
  accounting principles (‘GAAP’) for financial information . . . .”).
  175
        ECF No. 57 at 35–36.
    Of course, if the alleged GAAP violations are not supported by fraudulent intent, they are not actionable.
  176

  Dronsejko v. Thornton, 632 F.3d 658, 669 (10th Cir. 2011).
  177
        ECF No. 34 at ¶ 300.

                                                           32
Case 2:19-cv-00707-DBB-DBP Document 73 Filed 03/16/21 PageID.2081 Page 33 of 54




  is “a substantial likelihood” that the fact “would have been viewed by the reasonable investor as

  having significantly altered the ‘total mix’ of information made available.”178

             Considering the Amended Complaint in its entirety, as well as the documents

  incorporated by reference, the court concludes that Plaintiffs have met the heightened pleading

  standard applicable to alleged false, misleading, or omitted fact statements, as described

  above.179 That is, Plaintiffs’ Amended Complaint clearly and specifically identifies multiple

  statements of Defendants “alleged to have been misleading,” and Plaintiffs offered “the reason or

  reasons why the statement is misleading.”180 Accordingly, this element is pleaded sufficiently.

                      2. Plaintiffs Adequately Pleaded Scienter.

             To state a claim for securities fraud, Plaintiffs must plead scienter.181 The PSLRA requires

  that the complaint, “with respect to each act or omission alleged to violate this chapter, state with

  particularity facts giving rise to a strong inference that the defendant acted with the required state

  of mind.”182 In this context, scienter consists of “a mental state embracing intent to deceive,




  178
        TSC Indus., 426 U.S. at 449.
  179
     See Tellabs, 551 U.S. at 322 (holding that courts “must consider the complaint in its entirety, as well as other
  sources courts ordinarily examine when ruling on Rule 12(b)(6) motions to dismiss, in particular, documents
  incorporated into the complaint by reference, and matters of which a court may take judicial notice”); Adams, 340
  F.3d at 1095 (observing that “the PSLRA increased the burden on a plaintiff’s pleading of the first element of a
  securities fraud action: the allegation that the defendant made a false or misleading statement, or failed to state a
  material fact necessary to make statements made not misleading”).
  180
        15 U.S.C. § 78u-4(b)(1).
  181
     See Tellabs, 551 U.S. at 319 (observing that plaintiffs asserting Section 10(b) claims “must prove that the
  defendant acted with scienter, a mental state embracing intent to deceive, manipulate, or defraud” (citation and
  internal quotation marks omitted)).
  182
     15 U.S.C. § 78u-4(b)(2)(A). “[I]n determining whether the pleaded facts give rise to a ‘strong’ inference of
  scienter, the court must take into account plausible opposing inferences.” Tellabs, 551 U.S. at 323. That is, it
  considers any “plausible, nonculpable explanations for the defendant’s conduct,” and “inferences favoring the
  plaintiff.” Id. at 324.

                                                            33
Case 2:19-cv-00707-DBB-DBP Document 73 Filed 03/16/21 PageID.2082 Page 34 of 54




  manipulate, or defraud, or recklessness.”183 That is, in addition to acting with the “primary

  purpose of misleading shareholders[,] scienter also exists when a defendant acted with a reckless

  disregard of a substantial likelihood of misleading investors.”184 “A complaint will survive . . .

  only if a reasonable person would deem the inference of scienter cogent and at least as

  compelling as any opposing inference one could draw from the facts alleged.”185

              Plaintiffs contend that the following allegations adequately plead scienter: (1) Myriad

  scientists told senior management that the ADHD and analgesic panels lacked evidence;186

  (2) Myriad failed to follow the GUIDED clinical trial protocol and FDA guidance; 187 (3) a panel

  of experts twice warned Myriad that its statements on GeneSight’s efficacy were unsupported;188

  (4) Myriad failed to account for known decreases in payor reimbursements;189 (5) Capone and

  Riggsbee sold millions of dollars of stock prior to announcing bad news on the GeneSight

  panels;190 (6) the alleged misstatements were the subject of intense regulatory scrutiny;191 and

  (7) Capone abruptly resigns and Dechairo was demoted.192 The court considers the allegations as

  a whole.


  183
     Anderson v. Spirit Aerosystems Holdings, Inc., 827 F.3d 1229, 1236–37 (10th Cir. 2016) (internal quotation marks
  omitted) (quoting Adams, 340 F.3d at 1105); see Tellabs, 551 U.S. at 319, 319 n.3 (observing that plaintiffs asserting
  Section 10(b) claims “must prove that the defendant acted with scienter, a mental state embracing intent to deceive,
  manipulate, or defraud” and noting every Court of Appeals that had considered the question also included
  recklessness (citation and internal quotation marks omitted)).
  184
        Nakkhumpun v. Taylor, 782 F.3d 1142, 1150 (10th Cir. 2015).
  185
        Tellabs, 551 U.S. at 324.
  186
        ECF No. 57 at 43–47.
  187
        Id. at 47–49.
  188
        Id. at 49–50.
  189
        Id. at 50–52.
  190
        Id. at 52–54.
  191
        Id. at 56.
  192
        Id. at 56–57.

                                                           34
Case 2:19-cv-00707-DBB-DBP Document 73 Filed 03/16/21 PageID.2083 Page 35 of 54




                              a. Myriad Scientists’ Concern about the Absence of Evidence
                                Supporting GeneSight ADHD and Analgesic Panels

              Plaintiffs allege that prior to and during the class period “it was well known within

  Myriad, including among Dechairo and other senior personnel, that the science did not support

  GeneSight’s use of the ADHD and analgesic panels.”193 As discussed above, Plaintiffs rely

  heavily on statements from two former employees, identified as FE 1 and FE 2. FE 1 was a

  Medical Science Liaison at Myriad from May 2018 to April 2019.194 FE 2 also was a Medical

  Science Liaison, first at Assurex Health and then at Myriad (after it acquired Assurex) until

  mid-2017.195 Both FE 1 and FE 2 helped developed Myriad’s communications about

  GeneSight.196

              According to FE 2, Myriad’s data on these panels “failed to demonstrate a clinically

  meaningful relationship between the genes tested as part of the ADHD and analgesic panels and

  patients’ response to medications.”197 Indeed, FE 2 asserted that the “overwhelming consensus”

  within Myriad’s Medical Affairs department was that the data did not support the use of these

  panels.198 FE 2 and his colleagues “raised the lack of evidentiary support for the ADHD and

  analgesic panels directly with Defendant Dechairo on numerous occasions prior to the start of the

  Class Period.”199 One such meeting occurred in early 2017 in Park City, Utah.200 At this



  193
        ECF No. 34 at ¶¶ 61–62.
  194
        Id. at ¶ 65.
  195
        Id. at ¶ 62.
  196
        Id at ¶¶ 62–65.
  197
        Id. at ¶ 62.
  198
        Id. at ¶ 63.
  199
        Id. at ¶ 64.
  200
        Id.

                                                       35
Case 2:19-cv-00707-DBB-DBP Document 73 Filed 03/16/21 PageID.2084 Page 36 of 54




  particular meeting, FE 2 “described to Dechairo analyses the Company should perform to obtain

  necessary clarity on the efficacy of GeneSight’s panels, including ADHD and analgesic.”201

  Dechairo refused to consider the proposal for additional testing “stating that the risk of a

  negative result would harm Myriad’s ability to market GeneSight.”202

              FE 1 confirmed that Myriad “had ‘no data’ supporting the efficacy of the ADHD and

  analgesic panels,” and that Myriad’s claim that these panels could match certain drugs to

  patients’ genes was “‘unsubstantiated’ and ‘conjecture.’”203 FE 1 stated that the issue “was raised

  with Myriad executives throughout his tenure.”204 He described a “heated” meeting with Myriad

  Neuroscience President Mark Veratti in July 2018 in which scientists again expressed

  “long-standing” concerns about the lack of evidence supporting the efficacy of the GeneSight

  ADHD and analgesic panels.205 According to FE 1, Verratti acknowledged the lack of validation

  testing for GeneSight’s ADHD and analgesic panels and understood that Medical Affairs “did

  not want to be selling a product without support,” but that Myriad was not inclined to perform

  the testing or analysis.206 FE 1 continued to express concerns to Mike Jablonski, Vice President

  of Medical Affairs at Myriad Neuroscience, who indicated he related the concerns to Veratti, to

  no avail.207




  201
        Id.
  202
        Id.
  203
        Id. at ¶ 65.
  204
        Id.
  205
        Id.
  206
        Id.
  207
        Id. at ¶ 66.

                                                    36
Case 2:19-cv-00707-DBB-DBP Document 73 Filed 03/16/21 PageID.2085 Page 37 of 54




              Later in 2019, when Myriad decided to withdraw the ADHD and analgesic panels,

  Myriad allegedly prepared a script for Myriad personnel to use with doctors who were reluctant

  to stop using the tests.208 The script advised Myriad personnel to ask the doctor “Do you want to

  prescribe a test to a patient that has little or no data?”209

              Defendants argue that these allegations do not plead scienter because: (1) the “allegations

  are stale” since they precede Dechairo’s statements in August 2017 and 2018; (2) Myriad’s

  alleged script in June 2019 instructing employees to tell doctors not to use them anymore

  because they were supported by “little or no data” does not show scienter on the earlier dates

  when the allegedly misleading statements were made; and (3) the unnamed employees should be

  accorded “little weight” because their statements are vague.210

              First, regarding Defendants’ staleness argument, the Amended Complaint alleges Myriad

  made misleading or false claims about the ADHD and analgesic panels on its website

  “throughout the Class Period.”211 The Amended Complaint further alleges that additional

  misleading or false claims about those panels were made in SEC filings in August 2017 and

  August 2018.212 Defendants are correct that there is only one specific allegation that Dechairo

  himself (as opposed to Veratti, Joblonki, or “Myriad executives”) was told that the data were

  lacking occurred in “early 2017.” While some event between “early 2017” and August 2017

  could have occurred that may have affected Dechairo’s scienter, Defendants do not identify any.




  208
        Id.
  209
        Id. at ¶ 69.
  210
        ECF No. 67 at 7–10.
  211
        ECF No. 34 at ¶¶ 57, 224.
  212
        Id. at ¶¶ 221, 222, 223.

                                                      37
Case 2:19-cv-00707-DBB-DBP Document 73 Filed 03/16/21 PageID.2086 Page 38 of 54




  And to decide whether Plaintiffs have stated a claim against Myriad, the court considers the

  allegations about what the other named Myriad executives allegedly were told as well.213

             Second, Defendants contend that June 2019 statements about “little or no data”

  supporting the ADHD and analgesic panels are meaningless because they came long after the

  allegedly false efficacy statements. This argument does not address the FE 1 and FE 2 statements

  that Myriad never had sufficient data and that executives had been advised of same, so it is not

  more compelling than the view supporting scienter.

             Finally, Defendants contend that the court should give the confidential witnesses’

  allegations little weight: “Because the substance of these allegations is so vague, and because

  their provenance is so dubious, their impact is negligible.”214 The court agrees that the fact that

  these witnesses are not named decreases their credibility and usefulness.215 However, unnamed

  witnesses are permitted in pleadings,216 and the Amended Complaint provides sufficient

  information about these witnesses and their allegations for pleadings purposes. Plaintiffs

  provided the witnesses’ titles, the span of their employment with Myriad, and allegations of

  specific incidents in which they participated, including an early 2017 Park City, Utah meeting



  213
     In a securities fraud case, “[t]he inquiry is whether all of the facts alleged, taken collectively, give rise to a strong
  inference of scienter, not whether any individual allegation, scrutinized in isolation, meets [the standard for Rule
  12(b)(6) dismissal].” Tellabs, 551 U.S. at 310.
  214
        ECF No. 67 at 9.
  215
     See Adams, 340 F.3d at 1102 (observing that “personal or documentary sources for the key allegations” in a
  complaint need not be disclosed, but “by disclosing such sources plaintiffs can significantly strengthen their
  pleading”). Indeed, where the fact sources re not identified, the allegations “will usually have to be particularly
  detailed, numerous, plausible, or objectively verifiable by the defendant before they will support a reasonable belief
  that the defendant’s statements were false or misleading.” Hampton v. root9B Techs., Inc., 897 F.3d 1291, 1299 (10th
  Cir. 2018) (quotation marks omitted) (quoting Adams, 340 F.3d at 1103).
  216
     Id. (“Defendants in securities fraud lawsuits do not require, for example, the name of the employee who provided
  plaintiffs with facts, or the title of the internal report relied upon by the plaintiffs, so long as the facts alleged in the
  plaintiffs’ complaint are detailed enough to support a reasonable belief that the defendant’s statements identified by
  the plaintiffs were false or misleading.”).

                                                               38
Case 2:19-cv-00707-DBB-DBP Document 73 Filed 03/16/21 PageID.2087 Page 39 of 54




  and a July 2018 meeting, as well as the names of various Myriad executives. Unlike cases where

  such statements have proved insufficient at the pleadings stage, Plaintiffs do not “simply state[]

  that an unidentified employee working for the defendant believed that a certain corporate profit

  statement was misleading”217 or “report only conclusory assertions about the defendants’

  scienter.”218

                              b. Myriad Failed to Follow the GUIDED Clinical Trial Protocol and
                                 FDA Guidance

              As discussed earlier, Plaintiffs allege that the GUIDED protocol and FDA guidance

  required a statistical adjustment for GUIDED secondary endpoints to correct for multiplicity, but

  that Myriad did not perform the required adjustment.219 If the required adjustment had been

  made, none of the results would have been statistically significant.220 Plaintiffs also allege that

  FDA guidance stated that no secondary endpoint analysis should be performed at all when the

  primary endpoint is not met, but that Myriad did so anyway.221

              Defendants argue that there is no inference of scienter because the GUIDED protocol

  does not require a multiplicity adjustment for the remission and response endpoints, and that

  GUIDED was not subject to the FDA guidance cited by Plaintiffs.222 As noted earlier, the

  GUIDED protocol contains the multiplicity correction language cited in the Amended

  Complaint, but it does not clearly appear to apply to the remission and response endpoints.223



  217
        ECF No. 51 at 40 (quoting Adams, 340 F.3d at 1102).
  218
        Zucco Partners, LLC v. Digimarc Corp., 552 F.3d 981, 998 (9th Cir. 2009).
  219
        ECF No. 34 at ¶ 200.
  220
        Id. at ¶¶ 105, 106, 110, 200.
  221
        Id. at ¶ 200.
  222
        ECF No. 67 at 10–14.
  223
        See supra note 141.

                                                              39
Case 2:19-cv-00707-DBB-DBP Document 73 Filed 03/16/21 PageID.2088 Page 40 of 54




  However, Plaintiffs have alleged that Myriad employees knew a multiplicity adjustment was

  required.224 Regarding the FDA guidance, no facts have been pleaded that it was binding, but

  Myriad affirmatively stated that GUIDED was conducted in accordance with FDA guidance.225

             This is sufficient to support an inference of scienter at the pleadings stage. If, as Plaintiffs

  allege, Myriad understood that a multiplicity correction was required, failed to perform the

  adjustment, and knew that performing the adjustment would result in a lack of statistical

  significance, it would be at least reckless to proceed with touting the remission and response

  results. The same holds true for the allegation that no secondary endpoint analysis should have

  been performed in light of the failed primary endpoint.226 If, as alleged, it was clearly improper

  to use the secondary endpoints under these circumstances, then doing so anyway would support a

  scienter inference.

                             c. Experts Warned Myriad about GeneSight Efficacy Statements

             Plaintiffs allege that a panel of peer reviewers from the American Journal of Psychiatry

  twice warned Myriad privately that the GUIDED study data did not support the efficacy of

  GeneSight.227 In seeking to publish the GUIDED study results, Myriad submitted a manuscript to




  224
     ECF No. 34 at ¶ 90 (FDA guidance states, “It is recommended that the list of secondary endpoints be short,
  because the chance of demonstrating an effect on any secondary endpoint after appropriate correction for
  multiplicity becomes increasingly small as the number of endpoints increases”); id. at ¶ 110 (“FE 1 confirmed that
  the GUIDED protocol codified the requirement that the p-values for the results on the study’s non-primary
  endpoints be adjusted for multiplicity and that, if the adjustment were made as required, none of the results were
  actually statistically significant.”).
  225
      Id. at ¶ 284 (“GeneSight has completed 4 clinical studies, including the 1,200 patient prospective blinded and
  randomized guided study that was conducted consistent with the FDAs guidance on clinical trials for depression.”);
  id. at ¶ 126 (“[T]he study design is in line with the recent FDA draft guidance for MDD trials.”).
  226
        See ECF No. 34 at ¶¶ 12, 13, 81, 88, 94, 110, 119, 166, 173, 200, 201, 229.
  227
     ECF No. 34 at ¶ 201. The information about Myriad’s alleged interactions with the American Journal of
  Psychiatry is relayed through FE 1.

                                                              40
Case 2:19-cv-00707-DBB-DBP Document 73 Filed 03/16/21 PageID.2089 Page 41 of 54




  the American Journal of Psychiatry.228 In late summer 2018, the journal allegedly declined to

  publish the manuscript because, among other things, the peer review panel observed that the

  study had failed to achieve its primary endpoint and because the highlighted results on two of the

  secondary endpoints had not been adjusted for multiplicity and would not have been statistically

  significant after adjustment.229 Myriad submitted a response and the journal again declined

  publication citing the lack of scientific validity of the GUIDED study manuscript.230

              Defendants do not address the scienter inference on this point. If Plaintiffs’ allegations

  are correct, the American Journal of Psychiatry’s reviewers’ statements about the failure of the

  primary endpoint and lack of statistical significance support an inference of scienter involving

  Myriad’s statements about GUIDED’s efficacy post-rejection. Relatedly, Capone’s allegedly

  false statement in a November 2018 earnings call that Myriad had “voluntarily withdrawn” the

  GUIDED manuscript from publication review at the American Journal of Psychiatry “solely

  based upon the desire to protect our intellectual property”231 strengthens the scienter inference.

  To be clear, the fact that GUIDED was not published by AJP does not, alone, support scienter.

  But the combination of the alleged warnings from the reviewers and Capone’s subsequent

  statement about what happened to the submission would.

                              d. Known Declines in Payor Reimbursements




  228
        Id. at ¶¶ 18, 117, 201, 252.
  229
     Id. at ¶ 201; see id. at ¶ 18 (alleging that “Myriad hid from investors how, when it attempted to submit the
  GUIDED study publication to the prestigious American Journal of Psychiatry for publication, the journal privately
  rejected it twice because Myriad’s draft relied on GUIDED’s secondary endpoints, which were not statistically
  significant”).
  230
        Id. at ¶ 201.
  231
        Id. at ¶¶ 123, 257.

                                                          41
Case 2:19-cv-00707-DBB-DBP Document 73 Filed 03/16/21 PageID.2090 Page 42 of 54




              Plaintiffs allege that Myriad’s hereditary cancer tests were under pricing pressure because

  of billing code changes from 2016 to 2019.232 Despite the downward pressure on pricing, Myriad

  allegedly continued to report on its books the higher expected revenue233 and did not comply

  with GAAP by failing to identify this contingency.234 Myriad also made multiple statements in

  2019 regarding its cancer panel pricing that did not reflect falling prices and revenue, including

  phrases like “pricing headwinds abated,” “stable hereditary cancer pricing” and “modest price

  reduction.”235 By June 2019, Myriad had observed an increase in the number of denied claims

  and “short” payments for its hereditary cancer tests.236 On November 4, 2019, Myriad disclosed

  that it had overstated the revenue for its breast and ovarian cancer tests by $18 million.237

              Defendants argue that the statements are not actionable as a matter of law because they

  constitute fraud by hindsight and because GAAP violations alone do not show scienter.238

  Defendants also note that health care billing is complex and generally contend that there are no

  facts alleged that suggest that Defendants knew the statements were false when they were

  made.239

              Defendants are correct that a GAAP violation alone is not enough and that allegations

  that “defendant should have anticipated future events and made certain disclosures earlier,”




  232
        Id. at ¶¶ 143–45.
  233
        Id. at ¶ 145.
  234
        Id. at ¶¶ 147, 150–52, 298, 299.
  235
        Id. at ¶ 303.
  236
        Id. at ¶ 148.
  237
        Id. at ¶ 141.
  238
        ECF No. 67 at 4.
  239
        Id. at 5-6.

                                                      42
Case 2:19-cv-00707-DBB-DBP Document 73 Filed 03/16/21 PageID.2091 Page 43 of 54




  standing alone, are insufficient to state a claim for securities fraud.240 Instead, plaintiffs must

  provide “an explanation as to why the disputed statement was untrue or misleading when

  made.”241

              Plaintiffs have done that adequately here and have pleaded additional relevant facts. The

  Amended Complaint alleges that no later than June 2019, Myriad had evidence that its cancer

  panel pricing, which was undermined by the January 2019 AMA billing code cancellation, was

  not holding up.242 Despite that, around the same time, Myriad was talking about “stable

  hereditary cancer pricing.”243 Later, in September 2019, Myriad stated that there were “modest

  price declines” involving the panels.244 Less than two months later, the company made its

  earnings restatement.245 Plaintiffs further allege that Myriad made SEC filings where it knew it

  was required to identify the pricing contingency, but failed to do so.246 Finally, the court must

  consider the August 1 stock sale discussed below, which provides further support for the scienter

  inference about the timing of the cancer panels pricing statements and earnings restatement.

  Assuming that these and the other allegations regarding scienter are true, this is enough to

  support the scienter inference of recklessness at the pleadings stage.

                             e. Capone and Riggsbee Stock Sales




  240
        City of Philadelphia, 264 F.3d at 1260 (10th Cir. 2001).
  241
        Id. (citing Grossman, 120 F.3d at 1124 (10th Cir. 1997)).
  242
        Id. at ¶ 148.
  243
        Id.
  244
        Id.
  245
        Id. at ¶ 141.
  246
        See ECF No. 57 at 51.

                                                              43
Case 2:19-cv-00707-DBB-DBP Document 73 Filed 03/16/21 PageID.2092 Page 44 of 54




              Plaintiffs allege that Capone and Riggsbee sold substantial amounts of Myriad stock in a

  pre-planned transaction that occurred on August 1, 2019, on the same day as and following

  Myriad’s announcement that UnitedHealthcare had decided to cover the GeneSight test.247 After

  the UnitedHealthcare announcement, Myriad stock price increased by 55% and the stock sales

  netted Capone and Riggsbee approximately $6 million and $1 million, respectively.248

              Although pre-planned, Plaintiffs argue that the sales were highly suspicious when viewed

  in the context of surrounding events.249 Neither Capone nor Riggsbee sold any shares during the

  eighteen months preceding the eighteen-month class period.250 Then, just after Myriad

  announced extremely positive news, they sold approximately 23% and 10% of their shares,

  respectively,251 all while knowing and not disclosing negative news, namely, that Myriad earlier

  withdrew its GeneSight ADHD and analgesic panels252 and that the FDA had requested

  “commercially devastating” changes to the GeneSight test.253 On August 13, 2019, twelve days

  after the pre-planned sales, Myriad then announced its earlier decision to withdraw the ADHD

  and analgesic panels254 and announced that the FDA requested changes to the GeneSight test.255

  Myriad’s stock dropped by 42%.256




  247
        ECF No. 34 at ¶¶ 25, 137, 217, 226; see ECF No. 57 at 52.
  248
        ECF No. 34 at ¶ 209.
  249
        Id.
  250
        Id. at ¶¶ 208, 209.
  251
        Id.
  252
        Id. at ¶¶ 6, 23, 175.
  253
        Id. at ¶ 129.
  254
        Id. at ¶ 175.
  255
        Id. at ¶ 177.
  256
        See id. at ¶¶ 26, 27, 183.

                                                            44
Case 2:19-cv-00707-DBB-DBP Document 73 Filed 03/16/21 PageID.2093 Page 45 of 54




              Defendants respond that the pre-planned stock sales do not support an inference of

  scienter because they are not suspicious, citing cases that involved much larger stock sales,

  greater gains, and evidence that the pre-planned sales were subterfuge.257 While some of those

  cases involved more egregious circumstances, they shed little light on whether the factual

  allegations in this case are sufficiently suspicious to create an inference of scienter. While

  Plaintiffs’ allegations may or may not prove to be correct, taken together, their allegations may

  somewhat bolster scienter: Capone and Riggsbee sold large amounts of stock, resulting in

  significant profits, on the same day excellent insurance coverage news was announced, all while

  knowing that other material bad news (the withdrawal of the ADHD and analgesic panels and the

  significant prospect of “commercially devastating” changes to GeneSight at FDA’s request)

  existed but would not be announced until two weeks later.

                               f. Intense Regulatory Scrutiny

              Plaintiffs allege that regulatory scrutiny involving GeneSight supports an inference of

  scienter.258 In October 2018, FDA issued a Safety Communication titled, “The FDA Warns

  Against the Use of Many Genetic Tests with Unapproved Claims to Predict Patient Response to

  Specific Medications.”259 Generally, the FDA expressed caution against “[g]enetic laboratory

  tests with claims to predict a patient’s response to specific medications, that have not been

  reviewed by the FDA and may not be supported by clinical evidence.”260 The Safety

  Communication did not name any specific product or company.




  257
        ECF No. 67 at 17–18.
  258
        Id.
  259
        ECF No. 34 at ¶ 156.
  260
        Id. at ¶¶ 157, 216.

                                                       45
Case 2:19-cv-00707-DBB-DBP Document 73 Filed 03/16/21 PageID.2094 Page 46 of 54




              Following the warning, Myriad sought to distinguish its product from those the FDA

  warned against. On November 6, 2018, Capone stated that the FDA was:

                        well aware that there’s a pretty significant difference between GeneSight,
                        which is a combinatorial pharmacogenomic test that has clear clinical
                        evidence demonstrating improved patient outcomes, [and] that that
                        difference is pretty stark when you compare it to the single gene approach
                        that one might see in the more recreational genomic testing.261
              Plaintiffs allege that by May 2019 the FDA expressed concerns about the efficacy of the

  GeneSight test, and Myriad discontinued its ADHD and analgesic GeneSight panels because the

  available data did not support its claimed effectiveness.262 Citing a third-party web posting on

  CaféPharma.com and a letter from the American Clinical Laboratory Association, Plaintiffs

  allege that the FDA demanded that Myriad stop offering pharmacogenomic tests that reference

  specific drugs or drug classes, or seek approval by the FDA.263

              Defendants argue that the alleged “scrutiny” does not support scienter because the FDA

  Safety Communication makes no specific reference to GeneSight or Myriad and that for “almost

  a year from the date of such alleged FDA ‘scrutiny,’ there has been no action by the FDA and no

  mention by the FDA of scrutiny or oversight of Myriad or the GeneSight test.”264

              While Defendants identify relevant countervailing considerations, the regulatory scrutiny

  allegations here are at least as consistent with scienter, at least for statements after May 2019, as

  an innocent explanation. In isolation, the inference is not strong. However, in the broader context

  of alleged internal concerns expressed by Myriad scientists and a peer review panel at the




  261
        Id. at ¶ 163.
  262
        Id. at ¶¶ 129, 175.
  263
        Id. at ¶¶ 130, 131, 132.
  264
        ECF No. 67 at 16–17.

                                                        46
Case 2:19-cv-00707-DBB-DBP Document 73 Filed 03/16/21 PageID.2095 Page 47 of 54




  American Journal of Psychiatry, the FDA scrutiny lends at least some support to the inference of

  scienter.

                            g. Executive Resignations and One Demotion

             Plaintiffs allege that three executive departures and demotion of a fourth bolsters an

  inference of scienter. In July 2019, Myriad’s General Counsel retired; in October 2019, Myriad’s

  Chief Medical Officer resigned; on February 6, 2020 Myriad announced that Capone would

  resign “effective immediately;” and on February 10, 2020, Dechairo allegedly was demoted from

  his position as an executive officer.265 Personnel changes may support an inference of scienter,

  although the plaintiff must “allege[] that the resignations were ‘numerous,’ ‘uncharacteristic’ in

  relation to the company’s ‘typical hiring and termination patterns’ or were accompanied by

  ‘suspicious circumstances.’”266

             Plaintiffs allege that these personnel changes were suspicious primarily because of their

  timing: the General Counsel retired “while the FDA was expressing serious concerns about

  Genesight;” the Chief Medical Officer resigned “shortly after Myriad announced the withdrawal

  of GeneSight’s ADHD and analgesic panels;” Capone resigned following “his highly suspicious

  sale of Myriad stock on August 1, 2019;” and Dechairo was demoted “closely on the heels of

  Myriad’s shocking disclosures about GeneSight’s efficacy.”267

             The court finds that these changes generally do little to bolster the scienter inference. The

  allegation regarding the General Counsel’s retirement lends no support. The Chief Medical


  265
        ECF No. 57 at 56; ECF No. 34 at ¶¶ 217–19.
  266
     Rumbaugh v. USANA Health Scis., Inc., 2018 WL 5044240, at *9 (D. Utah Oct. 17, 2018) (quoting Zucco, 552
  F.3d at 1002 (“Although resignations, terminations, and other allegations of corporate reshuffling may in some
  circumstances be indicative of scienter, the resignations at issue here are not so numerous or suspicious as to raise
  such an inference.”), as amended (Feb. 10, 2009)).
  267
        ECF No. 34 at ¶¶ 217–19.

                                                            47
Case 2:19-cv-00707-DBB-DBP Document 73 Filed 03/16/21 PageID.2096 Page 48 of 54




  Officer’s resignation came two months after the ADHD and analgesic panel withdrawal

  announcement, but the actual withdrawals occurred in May, six months before the resignation.268

  However, the Capone resignation and Dechairo demotion lend very modest scienter support

  because they occurred only days apart and because Capone’s resignation was unusual in that it

  was effective immediately with no successor identified.269

                                h. The Allegations as a Whole

              The strength of an inference of scienter “cannot be decided in a vacuum.”270 Indeed, the

  inquiry “is whether all of the facts alleged, taken collectively, give rise to a strong inference of

  scienter, not whether any individual allegation, scrutinized in isolation, meets that standard.”271

  To allege scienter for pleadings purposes, Plaintiffs must plead facts showing that Defendants

  acted with a reckless disregard of a substantial likelihood of misleading investors.”272 “A

  complaint will survive . . . only if a reasonable person would deem the inference of scienter

  cogent and at least as compelling as any opposing inference one could draw from the facts

  alleged.”273

              Accordingly, the court briefly summarizes those allegations that, taken together, support

  scienter. Plaintiffs allege that Myriad knew that it did not have sufficient data to support the use

  of its ADHD and analgesic panels, but made numerous statements touting the efficacy of those



  268
     See id. at ¶ 175 (alleging that Myriad announced its May 2019 withdrawal of the ADHD and analgesic panels on
  an August 2019 earnings call); id. at ¶ 219 (“Myriad’s Chief Medical Officer . . . suddenly left Myriad in October
  2019.”).
  269
        See id. at ¶¶ 217–19.
  270
        Tellabs, 551 U.S. at 323.
  271
        Id. at 322–23.
  272
        Nakkhumpun, 782 F.3d at 1150.
  273
        Tellabs, 551 U.S. at 324.

                                                          48
Case 2:19-cv-00707-DBB-DBP Document 73 Filed 03/16/21 PageID.2097 Page 49 of 54




  panels anyway.274 Two or more medical science liaisons raised the lack of data with Dechairo

  and Veratti on multiple occasions.275 Both refused to conduct needed testing.276 When Myriad

  eventually withdrew the ADHD and analgesic panels, it prepared a script for use by its personnel

  with doctors asking them if they “want to prescribe a test to a patient that has little or no

  data?”277

              Plaintiffs also allege that the heralded GUIDED study had no statistically significant

  results.278 A statistical adjustment for the GUIDED remission and response secondary endpoints

  was needed to correct for multiplicity, and Myriad personnel knew the correction was needed,

  but Myriad did not perform the required adjustment.279 Plaintiffs also allege that FDA guidance

  stated that no secondary endpoint analysis should be performed at all when the primary endpoint

  is not met, but that Myriad did so anyway, despite telling investors that GUIDED followed FDA

  guidance.280

              Plaintiffs further allege that a panel of peer reviewers from the American Journal of

  Psychiatry twice warned Myriad privately that the GUIDED study data did not support the

  efficacy of GeneSight.281 Capone also allegedly told investors in a November 2018 earnings call

  that Myriad had “voluntarily withdrawn” the GUIDED manuscript from publication review at




  274
        ECF No. 34 at ¶ 61.
  275
        Id. at ¶¶ 62–66.
  276
        Id. at ¶¶ 64, 65.
  277
        Id. at ¶ 69.
  278
        See id. at ¶¶ 16, 62, 65, 83.
  279
        Id. at ¶ 200; but see supra note 141.
  280
        ECF No. 34 at ¶ 200.
  281
        Id. at ¶ 201.

                                                      49
Case 2:19-cv-00707-DBB-DBP Document 73 Filed 03/16/21 PageID.2098 Page 50 of 54




  the American Journal of Psychiatry “solely based upon the desire to protect our intellectual

  property,” when in reality the manuscript had been rejected.282

              Plaintiffs further allege that by May 2019, FDA expressed concerns to Myriad about the

  efficacy of the GeneSight test and that FDA demanded that Myriad stop offering

  pharmacogenomic tests that reference specific drugs or drug classes or seek approval by the

  FDA.283

              Capone and Riggsbee later sold substantial amounts of Myriad stock in a pre-planned

  sale on August 1, 2019, on the same day as and following Myriad’s announcement that

  UnitedHealthcare had decided to cover the GeneSight test.284 After the UnitedHealthcare

  announcement, Myriad stock price increased by 55% and the stock sales netted Capone and

  Riggsbee approximately $6 million and $1 million, respectively.285 On August 13, 2019, twelve

  days after the pre-planned sales, Myriad then announced its earlier decision to withdraw the

  ADHD and analgesic panels286 and announced that the FDA requested changes to the GeneSight

  test.287 The stock priced then dropped by 42%.288

              Plaintiffs further allege that Myriad recklessly overstated revenue on its hereditary cancer

  tests.289 The tests were under pricing pressure because of billing code changes from 2016 to




  282
        Id. at ¶¶ 123, 257.
  283
        Id. at ¶¶ 130, 131, 132.
  284
        Id. at ¶¶ 25, 137, 217, 226; see ECF No. 57 at 52.
  285
        ECF No. 34 at ¶ 209.
  286
        Id. at ¶ 175.
  287
        Id. at ¶ 177.
  288
        Id. at ¶ 27.
  289
        Id. at ¶¶ 140, 141.

                                                             50
Case 2:19-cv-00707-DBB-DBP Document 73 Filed 03/16/21 PageID.2099 Page 51 of 54




  2019.290 Despite the downward pressure on pricing, Myriad allegedly continued to report on its

  books the higher expected revenue291 and did not comply with GAAP by failing to identify this

  contingency.292 Myriad also made multiple statements in 2019 regarding its cancer panel pricing

  that did not reflect the pricing situation, including the phrases “stable hereditary cancer pricing”

  and “pricing headwinds abated.”293 By June 2019, Myriad had observed an increase in the

  number of denied claims and “short” payments for its hereditary cancer tests.294 On November 4,

  2019, Myriad disclosed that it had overstated the revenue for its cancer tests by $18 million.295

              Finally, two prominent executives resigned or were demoted within days of each other.296

  Capone resigned “effective immediately” on February 6, 2020, despite the lack of a named

  successor, and Dechairo allegedly was demoted from his position as an executive officer four

  days later.297

              Taken together, Plaintiffs have alleged facts sufficient to support a cogent and strong

  inference of scienter that is at least as compelling as the innocent alternative.298 If the many facts




  290
        Id. at ¶¶ 143–45.
  291
        Id. at ¶ 145.
  292
        Id. at ¶¶ 298, 299.
  293
        Id. at ¶ 303.
  294
        Id. at ¶ 148.
  295
        Id. at ¶ 141.
  296
        Id. at ¶¶ 217–19.
  297
        ECF No. 57 at 56; ECF No. 34 at ¶¶ 217–19.
  298
     Some of the foregoing allegations considered independently are also consistent with negligence or gross
  negligence. Of course, negligence or gross negligence do not meet the scienter standard. In re Zagg, Inc. Securities
  Litigation, 797 F.3d 1194, 1206 (10th Cir. 2015). Considered as a whole, the allegations, if true, support the kind of
  recklessness that is “akin to conscious disregard.” Id. at 207 (citation omitted).

                                                            51
Case 2:19-cv-00707-DBB-DBP Document 73 Filed 03/16/21 PageID.2100 Page 52 of 54




  alleged are true, a reasonable fact finder could find that the Defendants at least acted with a

  “reckless disregard of a substantial likelihood of misleading investors.”299

                  B. Plaintiffs Have Adequately Pleaded Section 20(a) and Section 20A Claims
                     Under the Exchange Act.

             Section 20(a) of the Securities Exchange Act of 1934 imposes joint and several liability

  for controlling persons who aid in securities violations.300 “[T]o state a prima facie case of

  control person liability, the plaintiff must establish (1) a primary violation of the securities laws

  and (2) ‘control’ over the primary violator by the alleged controlling person.”301 Defendants

  argue only that Plaintiffs have failed to plead a predicate violation under the Exchange Act.302 As

  explained above, however, the Amended Complaint adequately alleges a Section 10(b) claim.

                  C. Plaintiffs Have Adequately Pleaded Section 20A Claims Under the Exchange
                     Act.

             Section 20A of the Securities Exchange Act authorizes damages against “[a]ny person

  who violates any provision of this chapter or the rules or regulations thereunder by purchasing or

  selling a security while in possession of material, nonpublic information.”303 To meet the

  statutory requirements, the complainant must have, “contemporaneously with the purchase or

  sale of securities that is the subject of such violation, . . . purchased (where such violation is

  based on a sale of securities) or sold (where such violation is based on a purchase of securities)


  299
        Nakkhumpun, 782 F.3d at 1150.
  300
     15 U.S.C. § 78t(a) (“Every person who, directly or indirectly, controls any person liable under any provision of
  this chapter or of any rule or regulation thereunder shall also be liable jointly and severally with and to the same
  extent as such controlled person to any person to whom such controlled person is liable (including to the
  Commission in any action brought under paragraph (1) or (3) of section 78u(d) of this title), unless the controlling
  person acted in good faith and did not directly or indirectly induce the act or acts constituting the violation or cause
  of action.”).
  301
        City of Philadelphia, 264 F.3d at 1270 (citation and internal quotation marks omitted).
  302
        ECF No. 51 at 47–48.
  303
        15 U.S.C. § 78t-1(a).

                                                              52
Case 2:19-cv-00707-DBB-DBP Document 73 Filed 03/16/21 PageID.2101 Page 53 of 54




  securities of the same class.”304 Additionally, “[c]ourts have interpreted § 20A as requiring the

  plaintiff to plead a predicate violation of the 1934 Act or its rules and regulations,” such as a

  Section 10(b) claim.305 As addressed above, Plaintiffs have alleged a predicate violation of the

  Exchange Act, so that requirement is met.

              Defendants also contend that the Plaintiffs lack standing because they did not make a

  contemporaneous trade as required by the statute. Section 20A does not identify the scope of the

  term “contemporaneous” but the court concludes that it may include a two-day gap in trades.306

  Plaintiffs allege that Lead Plaintiff Los Angeles purchased Myriad common stock on July 13,

  2018, two days after Defendant Capone sold stock.307 Plaintiffs also allege the sales occurred

  while Capone was in possession of material, nonpublic information concerning the efficacy of

  the GeneSight ADHD and analgesic panels and concerns about the GUIDED study data.308

  Plaintiffs’ purchase occurred shortly after Defendants’ sale and while Defendants allegedly

  withheld negative information about Myriad’s key products.309 These transactions were

  sufficiently contemporaneous to support standing under Section 20A.310




  304
        Id.
  305
        Sterlin v. Biomune Sys., 154 F.3d 1191, 1194 n.5 (10th Cir. 1998).
  306
     See In re Qwest Commc’ns Int’l, Inc., 396 F. Supp. 2d 1178, 1201 (D. Colo. 2004) (observing that “various courts
  have read [the contemporaneous trade] requirement to encompass trades on the same day, within the same week,
  within a month, and including ‘the entire period while relevant and nonpublic information remained undisclosed’”
  (quoting In re Enron Corp. Sec., Derivative & ERISA Litig., 258 F. Supp. 2d 576, 599–600 (S.D. Tex. 2003)).
  307
        ECF No. 34 at ¶ 333.
  308
        Id.
  309
        Id.
  310
     Cf. In re Overstock Sec. Litig., 2020 WL 5775845, at *14, Slip Copy, (D. Utah Sept. 28, 2020) (finding no
  contemporaneous trade where Defendant’s “stock sales occurred three to five calendar days after Plaintiff purchased
  Overstock shares and after the alleged short squeeze was over” (emphasis added)).

                                                              53
Case 2:19-cv-00707-DBB-DBP Document 73 Filed 03/16/21 PageID.2102 Page 54 of 54




             Lastly, Defendants suggest that the court should consider the information held by

  Defendants at the time they decided to sell stock, rather than the information known at the time

  of the trade.311 However, the plain language of the Exchange Act requires a showing that the

  trades were contemporaneous while the defendant was “in possession of material, nonpublic

  information.”312 Here, Plaintiffs have adequately alleged that, at the time of the stock sales,

  Capone and Riggsbee knew that GeneSight panels’ efficacy had not been validated. Accordingly,

  Plaintiffs have standing to assert a claim under Section 20A of the Exchange Act.

                                                 ORDER
             For the reasons stated in this Memorandum Decision and Order, the court DENIES

  Defendants’ Motion to Dismiss.313 Plaintiffs’ Motion to Strike is GRANTED and Plaintiffs’

  Request for Judicial Notice is DENIED.



             Signed March 16, 2021.

                                                  BY THE COURT


                                                  ________________________________________
                                                  David Barlow
                                                  United States District Judge




  311
        ECF No. 51 at 48.
  312
        15 U.S.C. § 78t-1(a).
  313
        ECF No. 51.

                                                    54
